Exhibit 10.4

EXECUTION VERSION

DEAL PUBLISHED CUSIP: 96949FAC2

REVOLVER PUBLISHED CUSIP: 96949FAD0

 

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

among

WILLIAMS-SONOMA, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as administrative agent, L/C Issuer and Swingline Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

JPMORGAN CHASE BANK, N.A.

and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

the Lenders party hereto,

dated as of

September 23, 2010

 

 

 

BANC OF AMERICA SECURITIES LLC

Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1A Definitions and Accounting Terms

     1   

Section 1.A.1

   Assignments and Allocations; Amendment and Restatement      1    ARTICLE 1
Definitions      3   

Section 1.1

   Definitions      3   

Section 1.2

   Other Interpretive Provisions      24   

Section 1.3

   Accounting Terms and Determinations      24   

Section 1.4

   Time of Day      25   

Section 1.5

   Exchange Rates; Currency Equivalents      25   

Section 1.6

   Additional Alternative Currencies      25   

Section 1.7

   Change of Currency      26   

Section 1.8

   Letter of Credit Amounts      26   

Section 1.9

   Covenant Acquisition Adjustments      26    ARTICLE 2 Credit Facility      27
  

Section 2.1

   Commitments; Loans      27   

Section 2.2

   Notes      28   

Section 2.3

   Repayment of Loans      28   

Section 2.4

   Use of Proceeds      28   

Section 2.5

   Termination or Reduction of Commitments      28   

Section 2.6

   Increase of Commitments      29    ARTICLE 3 Letters of Credit      30   

Section 3.1

   The Letter of Credit Commitment      30   

Section 3.2

   Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit      31   

Section 3.3

   Drawings and Reimbursements; Funding of Participations      33   

Section 3.4

   Repayment of Participations      34   

Section 3.5

   Obligations Absolute      35   

Section 3.6

   Role of L/C Issuer      36   

Section 3.7

   [Reserved]      36   

Section 3.8

   Applicability of ISP and UCP      36   

Section 3.9

   Letter of Credit Fees      36   

Section 3.10

   Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer   
  37   

Section 3.11

   Conflict with Issuer Documents      37   

Section 3.12

   Letters of Credit Issued for Subsidiaries      37    ARTICLE 4 Interest and
Fees      38   

Section 4.1

   Interest Rate      38   

Section 4.2

   Determinations of Margins and Facility Fee Rate      38   

 

i



--------------------------------------------------------------------------------

 

Section 4.3

   Payment Dates      39   

Section 4.4

   Default Interest      39   

Section 4.5

   Conversions and Continuations of Loans      39   

Section 4.6

   Facility Fee      39   

Section 4.7

   Administrative Fee      40   

Section 4.8

   [Reserved]      40   

Section 4.9

   Computations; Retroactive Adjustment of Applicable Rate      40   

ARTICLE 5 Administrative Matters

     40   

Section 5.1

   Borrowing Procedure      40   

Section 5.2

   Minimum Amounts      41   

Section 5.3

   Certain Notices      41   

Section 5.4

   Prepayments      43   

Section 5.5

   Method of Payment      43   

Section 5.6

   Pro Rata Treatment      44   

Section 5.7

   Sharing of Payments      45   

Section 5.8

   Non-Receipt of Funds by the Agent      45   

Section 5.9

   Cash Collateral.      46   

Section 5.10

   Defaulting Lenders.      47   

ARTICLE 6 Change in Circumstances

     49   

Section 6.1

   Increased Cost and Reduced Return      49   

Section 6.2

   Limitation on Libor Loans and IBOR Loans      50   

Section 6.3

   Illegality      51   

Section 6.4

   Treatment of Affected Loans      51   

Section 6.5

   Compensation      51   

Section 6.6

   Taxes      52   

ARTICLE 7 Guaranties

     53   

Section 7.1

   Guaranties      53   

Section 7.2

   New Guarantors      54   

ARTICLE 8 Conditions Precedent

     54   

Section 8.1

   Conditions to Effectiveness      54   

Section 8.2

   All Advances      56   

ARTICLE 9 Representations and Warranties

     56   

Section 9.1

   Existence, Power and Authority      56   

Section 9.2

   Financial Condition      57   

Section 9.3

   Corporate and Similar Action; No Breach      57   

Section 9.4

   Operation of Business      58   

Section 9.5

   Litigation and Judgments      58   

Section 9.6

   Rights in Properties; Liens      58   

 

ii



--------------------------------------------------------------------------------

 

Section 9.7

   Enforceability      58   

Section 9.8

   Approvals      58   

Section 9.9

   Debt      58   

Section 9.10

   Taxes      58   

Section 9.11

   Margin Securities      58   

Section 9.12

   ERISA      59   

Section 9.13

   Disclosure      59   

Section 9.14

   Subsidiaries; Capitalization      59   

Section 9.15

   Material Agreements      59   

Section 9.16

   Compliance with Laws      60   

Section 9.17

   Investment Company Act      60   

Section 9.18

   [Reserved]      60   

Section 9.19

   Environmental Matters      60   

Section 9.20

   [Reserved]      61   

Section 9.21

   Employee Matters      61   

Section 9.22

   Solvency      61    ARTICLE 10 Affirmative Covenants      61   

Section 10.1

   Reporting Requirements      61   

Section 10.2

   Maintenance of Existence; Conduct of Business      64   

Section 10.3

   Maintenance of Properties      64   

Section 10.4

   Taxes and Claims      64   

Section 10.5

   Insurance      64   

Section 10.6

   Inspection Rights      65   

Section 10.7

   Keeping Books and Records      65   

Section 10.8

   Compliance with Laws      65   

Section 10.9

   Compliance with Agreements      65   

Section 10.10

   Further Assurances      65   

Section 10.11

   ERISA      65    ARTICLE 11 Negative Covenants      66   

Section 11.1

   Debt      66   

Section 11.2

   Limitation on Liens and Restrictions on Subsidiaries      67   

Section 11.3

   Mergers, Etc.      68   

Section 11.4

   [Reserved]      69   

Section 11.5

   Investments      69   

Section 11.6

   Limitation on Issuance of Capital Stock of Subsidiaries      70   

Section 11.7

   Transactions with Affiliates      70   

Section 11.8

   Disposition of Assets      71   

Section 11.9

   Lines of Business      71   

Section 11.10

   Limitations on Restrictions Affecting the Borrower and its Subsidiaries     
71   

Section 11.11

   Environmental Protection      72   

Section 11.12

   ERISA      72    ARTICLE 12 Financial Covenant      72   

 

iii



--------------------------------------------------------------------------------

 

ARTICLE 13 Default

     72   

Section 13.1

   Events of Default      72   

Section 13.2

   Remedies; Application of Funds      74   

Section 13.3

   Performance by the Agent      76   

Section 13.4

   Set-off      76   

Section 13.5

   Continuance of Default      77    ARTICLE 14 The Agent      77   

Section 14.1

   Appointment and Authority      77   

Section 14.2

   Rights as a Lender      77   

Section 14.3

   Exculpatory Provisions      77   

Section 14.4

   Reliance by Agent      78   

Section 14.5

   Delegation of Duties      78   

Section 14.6

   Resignation of Agent      78   

Section 14.7

   Non-Reliance on Agent and Other Lenders      79   

Section 14.8

   Agent May File Proofs of Claim      79   

Section 14.9

   Guaranty Matters      80   

Section 14.10

   Co-Agents; Lead Managers      80   

ARTICLE 15 Miscellaneous

     80   

Section 15.1

   Attorney Costs, Expenses and Documentary Taxes      80   

Section 15.2

   Indemnification; Damage Waiver      81   

Section 15.3

   No Duty      82   

Section 15.4

   No Advisory or Fiduciary Responsibility      82   

Section 15.5

   Equitable Relief      82   

Section 15.6

   No Waiver; Cumulative Remedies; Enforcement      83   

Section 15.7

   Successors and Assigns      83   

Section 15.8

   Survival      87   

Section 15.9

   Entire Agreement      87   

Section 15.10

   Amendments and Waivers      87   

Section 15.11

   Maximum Interest Rate      89   

Section 15.12

   Notices; Effectiveness; Electronic Communication      89   

Section 15.13

   Governing Law; Venue; Service of Process      91   

Section 15.14

   Counterparts      91   

Section 15.15

   Severability      91   

Section 15.16

   Headings      91   

Section 15.17

   Construction      91   

Section 15.18

   Independence of Covenants      92   

Section 15.19

   Waiver of Jury Trial      92   

Section 15.20

   Confidentiality      92   

Section 15.21

   Foreign Lenders      93   

Section 15.22

   Amendment and Restatement      93   

Section 15.23

   USA PATRIOT Act Notice      94   

Section 15.24

   Judgment Currency      94   

 

iv



--------------------------------------------------------------------------------

 

Section 15.25

   Replacement of Lenders      94   

Section 15.26

   Payments Set Aside      95   

Section 15.27

   Electronic Execution of Assignments and Certain Other Documents      96   

Section 15.28

   Release of Guarantors      96   

Section 15.29

   Termination of Agreement      96   

Section 15.30

   California Judicial Reference      96   

 

v



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

EXHIBIT A    Form of Revolving Note EXHIBIT B    Form of Swingline Note
EXHIBIT C    Form of Assignment and Acceptance EXHIBIT D    Form of Compliance
Certificate EXHIBIT E    Form of Subsidiary Guaranty EXHIBIT F    Form of Notice
of Borrowings, Conversions, Continuations or Prepayments EXHIBIT G    Form of
Joinder Agreement

INDEX TO SCHEDULES

 

Schedule 1.1A    Existing Letters of Credit Schedule 1.1B    Mandatory Cost
Formulae Schedule 2.1    Commitments and Commitment Percentages Schedule 15.12
   Addresses for Notices

 

vi



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
September 23, 2010, is among WILLIAMS-SONOMA, INC., a corporation duly organized
and validly existing under the laws of the State of California (the “Borrower”),
each of the banks or other lending institutions which is (or which may from time
to time become) a party hereto or any successor or assignee thereof pursuant to
Section 15.7(b) (individually, a “Lender” and, collectively, the “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in its capacity as administrative agent, together with its
successors in such capacity, the “Agent”) and as L/C Issuer and Swingline
Lender.

R E C I T A L S:

A. The Borrower, the lenders party thereto and Bank of America, as
administrative agent (in such capacity, the “Agent”), are parties to that
certain Fourth Amended and Restated Credit Agreement, dated as of October 4,
2006 (the “Existing Agreement”), pursuant to which such lenders originally
provided for credit facilities in an aggregate principal amount of $300,000,000.

B. The Borrower has requested that the Existing Agreement be amended and
restated in order to, among other things, (a) extend the maturity date of the
credit facilities, and (b) make certain other amendments to the Existing
Agreement (collectively, the “Amendment and Restatement”).

C. The parties hereto are willing to amend and restate the Existing Agreement
and to make and continue to make certain revolving credit, letter of credit and
swing line facilities available to the Borrower upon the terms and conditions
set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1A

Definitions and Accounting Terms

Section 1.A.1 Assignments and Allocations; Amendment and Restatement.

(a) As of the Closing Date (immediately prior to the effectiveness of this
Agreement), (i) the aggregate amount of the Commitments (as defined in the
Existing Agreement) is $300,000,000, (ii) there are no Revolving Loans
outstanding under the Existing Agreement, (iii) there are no Swingline Advances
(as defined in the Existing Agreement) outstanding under the Existing Agreement,
and (iv) there are $15,080,000 of outstanding Letters of Credit (as defined in
the Existing Agreement).

(b) Simultaneously with the Closing Date, the parties hereby agree that (i) the
Commitment of each of the Lenders shall be as set forth in Schedule 2.1, and the
outstanding amount of the Revolving Loan under the Existing Agreement (without
giving effect to any further borrowings of Revolving Loans under this Agreement
on the Closing Date shall be reallocated in accordance with such Commitments,
and the requisite assignments shall be deemed to be made in such amounts among
the Lenders and from each Lender to each other Lender (and, if necessary, to
Lenders from existing lenders under the Existing Agreement who elect not to
become Lenders under this Agreement or who reduce their commitments in
connection with this Agreement), with the same force and effect as if such
assignments were evidenced by applicable Assignments and



--------------------------------------------------------------------------------

Acceptances (as defined in the Existing Agreement) under the Existing Agreement,
but without the payment of any related assignment fee, (ii) the ability to
borrow Swingline Advances (as defined under the Existing Agreement) shall
continue on the terms and conditions as the Swingline Loans to be made
hereunder, with the maximum amount of such Swingline Loans as set forth herein,
and outstanding Swingline Advances (as defined in the Existing Agreement), if
any, shall continue as and be deemed to be outstanding Swingline Loans
hereunder, and (iv) each Letter of Credit (as defined in the Existing Agreement)
issued under the Existing Agreement shall continue as a Letter of Credit issued
hereunder.

(c) Notwithstanding anything to the contrary in the Existing Agreement or in
this Agreement, no other documents or instruments, including any Assignment and
Acceptance, shall be, or shall be required to be, executed in connection with
the assignments set forth in Section 1.A(b) above (all of which requirements are
hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Acceptance. On the Closing Date, the applicable Lenders shall
make full cash settlement with one another, and with any lender under the
Existing Agreement that may not be a Lender under this Agreement, either
directly or through the Agent, as the Agent may direct or approve, with respect
to all assignments, reallocations and other changes in Commitments, such that
after giving effect to such settlements the Commitment of each Lender shall be
as set forth on Schedule 2.1.

(d) The Borrower, the Agent and the Lenders hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing
Agreement that in any manner govern or evidence the Obligations, the rights and
interests of the Agent and the Lenders, in any of their respective capacities,
and any terms, conditions or matters related to any thereof, shall be and hereby
are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Agreement, except as otherwise expressly provided herein, shall be superseded by
this Agreement.

(e) Notwithstanding this Amendment and Restatement, including anything in this
Section 1A, and certain of the related “Loan Documents” as defined in the
Existing Agreement (the “Prior Loan Documents”), (i) all of the indebtedness,
liabilities and obligations owing by the Borrower under the Existing Agreement
and other Prior Loan Documents shall continue as Obligations hereunder, as
amended, supplemented or otherwise modified by the terms of this Agreement,
(ii) each of this Agreement, the Notes and the other Loan Documents is given as
a substitution or supplement of, as the case may be, and not as a payment of,
the indebtedness, liabilities and obligations of the Borrower under the Existing
Agreement or any Prior Loan Document and is not intended to constitute a
novation thereof, and (iii) certain of the Prior Loan Documents will remain in
full force and effect, as set forth in this Agreement. Upon the effectiveness of
this Agreement, and following the payment of the Revolving Loan under the
Existing Agreement, all Loans owing by the Borrower and outstanding under the
Existing Agreement shall continue as Loans hereunder subject to the terms
hereof. Base Rate Balances under (and as defined in) the Existing Agreement
shall continue to accrue interest at the Base Rate hereunder and the parties
hereto agree that the Interest Periods for all Libor Balances outstanding under
(and as defined in) the Existing Agreement on the Closing Date shall be
terminated and shall, along with amounts to be advanced hereunder on the Closing
Date, be Libor Loans or Base Rate Loans under this Agreement for the applicable
Interest Periods, as elected by the Borrower in the manner provided in
Section 5.3. The Borrower agrees that it will pay any additional amounts
required pursuant to Section 6.5 (or the similar provision of the Existing
Agreement) in connection with termination of Interest Periods and the allocation
of such

 

2



--------------------------------------------------------------------------------

Balances pursuant to this Section 1A as if such Loans were being prepaid or
converted prior to the end of an Interest Period, as applicable.

ARTICLE 1

Definitions

Section 1.1 Definitions. Wherever used in this Agreement, the following terms
have the following meanings:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Libor/IBOR Loans” has the meaning specified in Section 6.5.

“Affected Loans” has the meaning specified in Section 6.4.

“Affiliate” means, with respect to any Person, any other Person: (a) that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such Person; (b) that directly
or indirectly beneficially owns or holds ten percent (10.0%) or more of any
class of Capital Stock of such Person; or (c) ten percent (10.0%) or more of the
Capital Stock of which is directly or indirectly beneficially owned or held by
the Person in question. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of
Capital Stock, by contract or otherwise; provided, however, in no event shall
the Agent or any Lender be deemed an Affiliate of the Borrower or any Subsidiary
of the Borrower.

“Agent” has the meaning specified in the introductory paragraph of this
Agreement.

“Agent-Related Persons” means the Agent (including any successor administrative
agent), each of the Agent’s Affiliates (including, in the case of Bank of
America in its capacity as the Agent, the Arranger) and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement, as the same may be amended, restated or otherwise modified.

“Aggregate Commitments” means the Commitments of all of the Lenders. As of the
Closing Date, the Aggregate Commitments are three hundred million US Dollars
($300,000,000).

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than US Dollars) that is approved in accordance with Section 1.6.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
US Dollars.

 

3



--------------------------------------------------------------------------------

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $25,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Applicable Lending Office” means, with respect to any currency, for each Lender
and for each Type of Loan, the “Lending Office” of such Lender (or of an
Affiliate of such Lender) designated for such Type of Loan in such Lender’s
Administrative Questionnaire (or, with respect to a Lender that becomes a party
to this Agreement pursuant to an assignment made in accordance with
Section 15.7(b), in the Assignment and Acceptance executed by it) with respect
to such currency or such other office of such Lender (or an Affiliate of such
Lender) with respect to such currency as such Lender may from time to time
specify to the Agent and the Borrower by written notice in accordance with the
terms hereof as the office by which advances of such Type of Loan are to be made
and maintained.

“Applicable Rate” has the meaning specified in Section 4.1.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the L/C Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 15.7(b)(iii)), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

“Bank of America” means Bank of America, N.A. and its successors and assigns.

“Bankruptcy Code” has the meaning specified in Section 13.1(e).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Libor Base Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic

 

4



--------------------------------------------------------------------------------

conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means any Loan that bears interest at a rate based upon the
Base Rate. All Base Rate Loans shall be denominated in US Dollars.

“Base Rate Margin” has the meaning specified in Section 4.2.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrower Materials” has the meaning specified in Section 10.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Applicable Lending Office with respect to
Obligations denominated in US Dollars is located and:

(a) if such day relates to any interest rate settings as to a Libor Loan
denominated in US Dollars, any fundings, disbursements, settlements and payments
in US Dollars in respect of any such Libor Loan, or any other dealings in US
Dollars to be carried out pursuant to this Agreement in respect of any such
Libor Loan, means any London Banking Day;

(b) if such day relates to any interest rate settings as to a Libor Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Libor Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Libor Loan, means
a TARGET Day;

(c) if such day relates to any interest rate settings as to a Libor Loan
denominated in a currency other than US Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than US Dollars or Euro in respect of a Libor Loan
denominated in a currency other than US Dollars or Euro, or any other dealings
in any currency other than US Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Libor Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency; and

(e) if such day relates to any interest rate settings as to a IBOR Loan, any
fundings, disbursements, settlements and payments in respect of any such IBOR
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such IBOR Loan, means any such day on which dealings in deposits
in US Dollars are conducted by and between banks in the offshore interbank US
Dollar market.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real

 

5



--------------------------------------------------------------------------------

and/or personal Property, which obligations are classified and accounted for as
a capital lease on a balance sheet of such Person in accordance with GAAP. For
purposes of this Agreement, the amount of such Capital Lease Obligations shall
be the capitalized amount thereof, determined in accordance with GAAP.

“Capital Stock” means corporate stock and any and all shares, partnership
interests, limited liability company interests, membership interests, equity
interests, participations, rights, securities or other equivalent evidences
(however designated) of ownership or any options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person (however designated) issued by any
entity (whether a corporation, partnership, limited liability company or other
type of entity), provided, that in no event shall the term “Capital Stock”
include debt securities.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the L/C Issuer or the Swingline Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or the Swingline Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Agent and (b) the L/C Issuer or the Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Change of Control” means, with respect to any Person, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such Person or its Subsidiaries, or any Person
acting in its capacity as trustee, agent or other fiduciary, or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a Person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of fifty percent (50.0%) or more
of the Voting Stock of such Person; or (b) during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of such Person cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) preceding
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clause (i) and clause (ii) preceding constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body.

“Closing Date” means September 23, 2010.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Letter of Credit” means any Letter of Credit that is drawable upon
presentation of a sight draft and other documents evidencing the sale or
shipment of goods purchased by the Borrower and its Subsidiaries in the ordinary
course of business.

 

6



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, the obligation of such Lender to (a) make
Revolving Loans pursuant to Section 2.1(a) and (b) purchase participations in
L/C Obligations and Swingline Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the US Dollar amount set forth opposite
the name of such Lender on Schedule 2.1 (or if applicable, the most recent
Assignment and Acceptance executed by such Lender) under the heading
“Commitment,” as the same may be reduced or terminated pursuant to Section 2.5
or Section 13.2 or increased pursuant to Section 2.6.

“Commitment Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 13.2 or if the Aggregate Commitments have expired, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Acceptance or other documentation pursuant to which such Lender becomes a party
hereto, as applicable. The Commitment Percentages shall be subject to adjustment
as provided in Section 5.10.

“Compliance Certificate” means a certificate in substantially the form of
Exhibit D, properly completed and executed by the chief financial officer or
Treasurer of the Borrower.

“Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 4.5, from one Interest Period to the next Interest Period,
of a Libor Loan as a Libor Loan or of an IBOR Loan as an IBOR Loan.

“Convert,” “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 4.5 or Article 6 of (a) Revolving Loans of one Type into Revolving Loans
of the other Type and (b) Swingline Loans of one Type into Swingline Loans of
the other Type.

“Debt” means, with respect to any Person at any time (without duplication):
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, notes, debentures or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety (90)
days or that are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP; (d) all Capital Lease Obligations of such Person;
(e) Guarantees by such Person of indebtedness, liabilities or obligations of the
kinds described in clauses (a), (b), (c), (f), (g), (k) and (l) of this
definition; (f) all indebtedness, liabilities and obligations of the types
described in the foregoing clauses (a) through (e) secured by a Lien existing on
Property owned by such Person, whether or not the indebtedness, liabilities and
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person; provided, however, that the amount of such Debt of any Person
described in this clause (f) shall, for purposes of this Agreement, be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Debt or
(ii) the fair market value of the Property encumbered, as determined by the
Agent in its discretion; (g) all reimbursement obligations of such Person
(whether contingent or otherwise) in respect of letters of credit, bankers’
acceptances, surety or other bonds and similar instruments; (h) [Reserved];
(i) all vested obligations of such Person for the payment of money under any
earn-out or similar arrangements providing for the deferred payment of the
purchase price for any property to the extent that any such obligations

 

7



--------------------------------------------------------------------------------

are, according to GAAP, reflected as a capitalized liability on a balance sheet
of such Person; (j) [Reserved]; (k) all indebtedness, liabilities and
obligations of such Person under any Hedge Agreement; and (1) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Debt of any Person shall include the Debt of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such Debt.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means, in respect of any principal of any Loan or any other
amount payable by the Borrower under any Loan Document, a rate per annum equal
to the sum of two percent (2.00%), plus the Applicable Rate for Base Rate Loans
as in effect from time to time (provided that for amounts outstanding as Libor
Loans or IBOR Loans, the “Default Rate” for such principal shall be two
percent (2.00%), plus the Applicable Rate for Libor Loans or IBOR Loans and any
Mandatory Cost, as applicable, for the remainder of the applicable Interest
Period as provided in Section 4.1, and, thereafter, the rate provided for above
in this definition).

“Defaulting Lender” means, subject to Section 5.10(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Revolving Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the
Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements generally in
which it commits to extend credit or (c) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any bankruptcy or
insolvency law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
delivered by the Borrower to the Agent for the benefit of the Lenders, as
amended or otherwise modified from time to time.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States.

“EBITDAR” means, for any period, the total of the following calculated for the
Borrower and its Subsidiaries, without duplication, on a consolidated basis for
such period:

(a) Net Income; plus

(b) any provision for (or less any benefit from) income or franchise taxes to
the extent included in the determination of Net Income; plus

 

8



--------------------------------------------------------------------------------

(c) Interest Expense to the extent included in the determination of Net Income;
plus

(d) amortization and depreciation expense to the extent included in the
determination of Net Income; plus

(e) expenses resulting from any non-cash compensation charges arising from any
grant of stock, stock options, stock-settled stock appreciation rights,
restricted stock units, or other equity based compensation, provided that such
expenses are and will be non-cash items in the period when taken and in all
later fiscal periods to the extent included in the determination of Net Income;
plus

(f) other non cash, non recurring charges to the extent included in the
determination of Net Income (including by way of example, but not limited to,
asset write-offs associated with store or facility closings, asset impairments
associated with underperforming stores, asset write-offs associated with real
Property dispositions, and asset write-offs associated with obsolete or
underperforming information technology assets); plus

(g) all lease and rent expense for any real Property to the extent included in
the determination of Net Income, plus

(h) non-recurring cash expenses relating to store closings, other discontinued
operations or infrastructure downsizing (including by way of example, but not
limited to, store closings, call center closings, distribution center closings
and severance packages) in an aggregate amount not to exceed $10,000,000 for any
four consecutive Fiscal Quarters, to the extent included in the determination of
Net Income, minus

(i) other non recurring gains to the extent included in the determination of Net
Income.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 15.7(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 15.7(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended from time to time.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state and local laws,
regulations and requirements regulating health, safety or the environment.

“Environmental Liabilities” means, as to any Person, all indebtedness,
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, expert
and consulting fees and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand,
by any Person, whether based in contract, tort, implied or express warranty,
strict liability or criminal or civil statute, including any Environmental Law,
Permit, order or agreement with any Governmental Authority or other Person,
arising from environmental, health or safety conditions or the Release or
threatened Release of a Hazardous Material into the environment.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or any Subsidiary of the Borrower or
is under common control (within the meaning of Section 414(c) of the Code) with
the Borrower or any Subsidiary of the Borrower.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Libor Rate for each outstanding Libor Loan
shall be adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 13.1.

“Existing Agreement” has the meaning specified in the recitals to this
Agreement.

“Existing Letters of Credit” means the letters of credit issued by Bank of
America and listed on Schedule 1.1A hereto.

“Facility Fee Rate” has the meaning specified in Section 4.2.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Agent and (c) with respect to
determination of the IBOR Rate as of any day and for any Interest Period, the
rate for Federal funds transactions of a duration of such Interest Period as
determined in accordance with clause (a) and clause (b) preceding by Bank of
America.

“Fee Letter” means the certain letter agreement dated as of August 10, 2010
among the Borrower, the Arranger and Bank of America.

“Fiscal Period” means one of the three fiscal periods in a Fiscal Quarter each
of which is approximately one calendar month in duration. There are twelve (12)
Fiscal Periods in a Fiscal Year.

“Fiscal Quarters” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a

 

10



--------------------------------------------------------------------------------

Fiscal Year and ending on the Sunday of the thirteenth (or fourteenth, if
applicable) week in such quarter.

“Fiscal Year” means the Borrower’s fiscal year for financial accounting purposes
beginning on the Monday following the Sunday nearest January 31 of each year and
ending on the Sunday nearest January 31 of the following year. The current (as
of the date hereof) Fiscal Year of the Borrower will end on January 30, 2011.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, with respect to any Person (the “subject Person”) at any
time (without duplication): (a) Debt described in clauses (a), (b), (c), (d),
(f) and (g) of the definition of Debt, other than Debt consisting of Undrawn
Trade Letters of Credit, and (b) Guarantees by the subject Person of Funded Debt
(as described in clause (a) preceding) of any other Person.

“GAAP” means generally accepted accounting principles, applied on a “consistent
basis” (as such phrase is interpreted in accordance with Section 1.3), as set
forth in Opinions of the Accounting Principles Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or their respective successors and which are applicable in
the circumstances as of the date in question.

“Governmental Authority” means any nation or government, any federal, state,
county, municipal, parish, provincial, township or other political subdivision
thereof, and any department, commission, board, court, agency or other
instrumentality or entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” means any indebtedness, liability or obligation, contingent or
otherwise, of any Person directly or indirectly guaranteeing any Debt of any
other Person or indemnifying such other Person for any Debt and, without
limiting the generality of the foregoing, any obligation,

 

11



--------------------------------------------------------------------------------

direct or indirect, contingent or otherwise, of such Person (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such Debt
(whether arising by virtue of partnership arrangements, by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay or
to maintain financial statement conditions or otherwise) or (b) entered into for
the purpose of assuring in any other manner to the obligee of such Debt the
payment thereof or to protect the obligee against loss in respect thereof (in
whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be equal to the lesser of (y) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or (z) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing Person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as mutually
determined by the Borrower and the Agent in good faith. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” means any Person who is or becomes a party to any Guaranty of the
Obligations or any part thereof, including each Domestic Subsidiary of the
Borrower who is a party to the Subsidiary Guaranty pursuant to the terms of
Article 7.

“Guaranty” means the Subsidiary Guaranty or any other guaranty agreement
executed and delivered by a Person in favor of the Agent, for the benefit of the
Agent and the Lenders, and any and all amendments, restatements or other
modifications thereof, and “Guaranties” means all of such agreements,
collectively.

“Hazardous Material” means any substance, product, waste, pollutant, chemical,
contaminant, insecticide, pesticide, constituent or material which is or becomes
listed, regulated or addressed under any Environmental Law as a result of its
hazardous or toxic nature.

“Hedge Agreement” means any agreement, device or arrangement designed to protect
a Person from the fluctuations of interest rates, exchange rates or forward
rates applicable to its assets, liabilities or exchange transactions, including,
but not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap, swap or
collar protection agreements and forward rate currency or interest rate options,
as the same may be amended or modified and in effect from time to time, and any
cancellation, buy-back, reversal, termination or assignment of any of the
foregoing.

“IBOR Base Rate” means the interest rate at which Bank of America’s Grand Cayman
Banking Center, Grand Cayman, British West Indies, would offer US Dollar
deposits for the applicable Interest Period to other major banks in the offshore
US Dollar interbank market.

“IBOR Interest Period” means, with respect to any IBOR Loan, each period
commencing on the date such Loan is advanced or Continued or Converted from a
Base Rate Loan to an IBOR Loan or the last day of the next preceding Interest
Period with respect to such IBOR Loan, and ending one, two, three, four, five,
six or seven days thereafter, as the Borrower may select as provided in
Section 4.5 or Section 5.3; provided that (a) no Interest Period shall extend
beyond the Maturity Date; (b) no more than three (3) IBOR Interest Periods shall
be in effect at the same time; and (c) each IBOR Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or if such succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day).

 

12



--------------------------------------------------------------------------------

“IBOR Loan” means any Swingline Loan that bears interest at a rate based upon
the IBOR Rate.

“IBOR Rate” means, with respect to any IBOR Loan for the relevant Interest
Period, a rate per annum determined by Bank of America to be equal to the
quotient obtained by dividing (a) the IBOR Base Rate for such IBOR Loan for such
Interest Period by (b) one minus the Eurocurrency Reserve Percentage for such
IBOR Loan for such Interest Period.

“IBOR Rate Margin” has the meaning specified in Section 4.2.

“Indemnified Liabilities” has the meaning specified in Section 15.2.

“Indemnitees” has the meaning specified in Section 15.2.

“Intellectual Property” means any U.S. or foreign patents, patent applications,
trademarks, trade names, service marks, brand names, logos and other trade
designations (including unregistered names and marks), trademark and service
mark registrations and applications, copyrights and copyright registrations and
applications, inventions, invention disclosures, protected formulae,
formulations, processes, methods, trade secrets, computer software, computer
programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

“Interest Expense” means, for any period and for any Person, the sum of
(a) interest expense of such Person calculated without duplication on a
consolidated basis for such period in accordance with GAAP, plus (b) interest
expenses paid under Hedge Agreements during such period minus (c) interest
payments received under Hedge Agreements during such period.

“Interest Period” means a Libor Interest Period or an IBOR Interest Period, as
applicable.

“Investments” has the meaning specified in Section 11.5.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means an agreement to be executed by a Person pursuant to
the terms of Section 7.2, in substantially the form of Exhibit G.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
All L/C Advances shall be denominated in US Dollars.

 

13



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in US Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the US Dollar
Equivalent of aggregate undrawn amount of all outstanding Letters of Credit plus
the aggregate of all Unreimbursed Amounts, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.8. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph of this
Agreement and, as the context requires, includes the L/C Issuer and the
Swingline Lender.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a Standby Letter of
Credit or a Commercial Letter of Credit. Letters of Credit may be issued in US
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in such form as shall at any time be
in use by the L/C Issuer.

“Leverage Ratio” means, as of any period end and determined on a consolidated
basis for the Borrower and its Subsidiaries, the ratio of (a) Total Adjusted
Funded Debt to (b) EBITDAR.

“Libor Base Rate” means

(a) for any Libor Interest Period with respect to a Libor Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Libor Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Libor Interest Period) with a
term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, the rate determined by the Agent to be
the rate at which deposits in the relevant currency for delivery on the first
day of such Libor Interest Period in Same Day Funds in the approximate amount of
the Libor Loan being advanced, Continued or Converted by Bank of America and
with a term equivalent to such Libor Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the commencement of such Interest Period; and

 

14



--------------------------------------------------------------------------------

(b) for any day with respect to an interest rate calculation for a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00 a.m.
London time two (2) London Banking Days prior to such day for US Dollar deposits
(for delivery on such day) with a term equivalent to one month or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Agent to be the rate at which deposits in US Dollars for delivery on the
such day in Same Day Funds in the approximate amount of the Base Rate Loan being
made, Continued or Converted by Bank of America and with a term equivalent to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank eurodollar market at approximately 11:00 a.m. London time
two (2) London Banking Days prior to such day.

The determination of the Libor Base Rate by the Agent shall be conclusive absent
manifest error.

“Libor Interest Period” means, as to each Libor Loan, the period commencing on
the date such Loan is disbursed or Converted to or Continued as a Libor Loan and
ending on the date one week or one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing, Conversion or Continuation;
provided that:

(a) any Libor Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Libor Interest
Period shall end on the next preceding Business Day;

(b) any Libor Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Libor Interest Period) shall end on the last
Business Day of the calendar month at the end of such Libor Interest Period;

(c) no Libor Interest Period shall extend beyond the Maturity Date;

(d) no more than ten (10) Libor Interest Periods shall be in effect at the same
time; and

(e) no Libor Interest Period for any Libor Loan shall have a duration of less
than one (1) week and, if the Libor Interest Period would otherwise be a shorter
period, the related Libor Loan shall not be available hereunder.

“Libor Loan” means any Revolving Loan that bears interest at a rate based upon
clause (a) of the definition of Libor Base Rate. Libor Loans may be denominated
in US Dollars or in an Alternative Currency.

“Libor Rate” means for any Interest Period with respect to any Libor Loan, a
rate per annum determined by the Agent to be equal to the quotient obtained by
dividing (a) the Libor Base Rate for such Libor Loan for such Interest Period by
(b) one minus the Eurocurrency Reserve Percentage for such Libor Loan for such
Interest Period.

“Libor Rate Margin” has the meaning specified in Section 4.2.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority or other encumbrance of any kind
or nature

 

15



--------------------------------------------------------------------------------

whatsoever (including any conditional sale or title retention agreement),
whether arising by contract, operation of law or otherwise.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, each
Issuer Document, the Disclosure Letter, any Joinder Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 5.9, the Fee Letter, and any and all amendments, modifications,
supplements, renewals, extensions or restatements thereof.

“London Banking Day” means any day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1B.

“Margin Adjustment Date” has the meaning specified in Section 4.2.

“Material Adverse Effect” means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition,
prospects, performance or operations of the Borrower individually or the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
individually or the Borrower and its Subsidiaries taken as a whole to pay and
perform the obligations for which it or they, as applicable, are responsible
when due or (c) the validity or enforceability of (i) any of the Loan Documents
or (ii) the rights and remedies of the Agent or the Lenders under any of the
Loan Documents.

“Maturity Date” means September 23, 2015; provided, however, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 15.11.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate at any time within the six (6) year period preceding the date hereof
or hereafter and which is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, such Person’s consolidated
net income (or loss) determined in accordance with GAAP, but excluding the
income of any other Person (other than Subsidiaries) in which such Person or any
Subsidiary of such Person has an ownership interest, unless received by such
Person or a Subsidiary of such Person in a cash distribution.

“Notes” means the Revolving Notes and the Swingline Note.

“Obligations” means any and all (a) obligations, indebtedness and liabilities of
the Borrower to the Agent and the Lenders, or any of them, arising pursuant to
this Agreement or any other Loan Document or otherwise with respect to any Loan
or any Letter of Credit, whether now existing or hereafter arising, whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several or
joint and several, including the obligation of the Borrower to repay the Loans,

 

16



--------------------------------------------------------------------------------

interest on the Loans and all fees, costs and expenses (including Attorney
Costs) provided for in the Loan Documents, (b) indebtedness, liabilities and
obligations of the Borrower under any Hedge Agreement that the Borrower may
enter into with the Agent, any Lender or any of their respective Affiliates if
and to the extent that such Hedge Agreement is permitted in accordance with
Section 11.1(i) and (c) obligations under any Treasury Management Agreement
between any Loan Party and the Agent, any Lender or any of their respective
Affiliates.

“Offering Memorandum” means the Confidential Offering Memorandum dated
September 2010, prepared and distributed by the Arranger with respect to the
syndication of the Commitments and the Loans evidenced by this Agreement.

“Other Taxes” has the meaning specified in Section 6.6(b).

“Outstanding Amount” means (i) with respect to any Revolving Loans on any date,
the US Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans, as the case may be, occurring on such date; (ii) with respect
to Swingline Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swingline Loans occurring on such date; and (iii) with respect to L/C
Obligations on any date, the US Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other change in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursement of any outstanding unpaid drawing under any Letter of
Credit or any reduction in the maximum amount available for drawing under any
Letter of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Agent or the L/C Issuer as the case may be, in accordance
with banking industry rules on interbank compensation, and (b) with respect to
any amount denominated in an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 15.7(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“PCAOB” means the Public Company Accounting Oversight Board.

“Permit” means any permit, certificate, approval order, license or other
authorization.

“Permitted Acquisition” means any acquisition of the Capital Stock of a Person
or any acquisition of Property which constitutes a significant or material
portion of an existing business of a Person, in each case, in a transaction that
satisfies each of the following requirements:

 

17



--------------------------------------------------------------------------------

(a) No Default; Certificate of Compliance. Both before and after giving effect
to such acquisition and any Loans requested to be made in connection therewith,
no Default exists or will exist or would result therefrom, and the Borrower
shall be in pro forma compliance with Article 12 as of the date of and after
giving effect to such acquisition;

(b) Diligence. The Borrower has completed due diligence to its satisfaction on
the Target or the Property to be acquired and has provided the Agent and the
Lenders with copies of all agreements and information (including due diligence
materials) entered into or received by the Borrower or requested by the Agent or
any Lender, as the Required Lenders may reasonably request;

(c) Structure. If the proposed acquisition is an acquisition of the Capital
Stock of a Target, the acquisition will be structured so that the Target will
become a Wholly-Owned Subsidiary; if the proposed acquisition is an acquisition
of assets, the acquisition will be structured so that the Borrower or a
Wholly-Owned Subsidiary shall acquire such assets; and, if the proposed
acquisition is the acquisition of a Person, the Board of Directors of such
Person has approved such acquisition;

(d) Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
shall, as a result of or in connection with any such acquisition, assume or
incur any contingent liabilities (whether relating to environmental, tax,
litigation or other matters) that could reasonably be expected, as of the date
of such acquisition, to result in the existence or occurrence of a Material
Adverse Effect; and

(e) Lines of Business. The Target shall be engaged in substantially the same
line or lines of business, or a business reasonably related or complementary
thereto, as the Borrower and its Subsidiaries.

“Permitted Liens” means the Liens permitted by Section 11.2.

“Permitted Sale-Leaseback” means a transaction designed to reduce state tax
liability whereby the Borrower or one of its Subsidiaries sells Property to
another Person which finances the purchase price of such Property by selling
notes to, or otherwise borrowing from, the Borrower or one of its Subsidiaries
and leases such Property to the seller in an operating lease transaction.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority
or other entity.

“Plan” means any employee benefit plan established or maintained by the Borrower
or any ERISA Affiliate and which is subject to Title IV of ERISA.

“Platform” has the meaning specified in Section 10.1.

“Principal Office” – see Schedule 15.12.

“Prohibited Transaction” means any transaction described in Section 406 or 407
of ERISA or Section 4975(c)(1) of the Code for which no statutory or
administrative exemption applies.

 

18



--------------------------------------------------------------------------------

“Property” means, for any Person, property or assets of all kinds, real,
personal or mixed, tangible or intangible (including all rights relating
thereto), whether owned or acquired on or after the Closing Date.

“Public Lender” has the meaning specified in Section 10.1.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year, the first of which shall be September 30,
2010.

“Register” has the meaning specified in Section 15.7(c).

“Regulation D” means Regulation D of the FRB, as the same may be amended,
modified or supplemented from time to time or any successor regulation therefor.

“Regulation U” means Regulation U of the FRB, as the same may be amended,
modified or supplemented from time to time or any successor regulation therefor.

“Regulatory Change” means, with respect to any Lender, the occurrence after the
Closing Date of any of the following: (a) any change (other than with respect to
taxes excluded by the first sentence of Section 6.6(a)) in U.S. federal, state
or foreign laws, rules, regulations, directives, guidelines, decisions or
treaties (including Regulation D); (b) the adoption or making of any guideline,
law, rule, regulation, decision, directive or request (other than with respect
to taxes excluded by the first sentence of Section 6.6(a)) applying to a class
of lenders including such Lender of or under any U.S. federal or state or any
foreign laws or regulations (whether or not having the force of law) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof; or (c) any change in the administration, interpretation
or application of any law, rule, regulation, directive, guideline, decision or
treaty (whether or not having the force of law) by any Governmental Authority or
monetary authority charged with the interpretation or administration thereof;
provided, however, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines and directives
in connection therewith are deemed to have gone into effect and been adopted
after the date of this Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching or migration of
Hazardous Materials into the indoor or outdoor environment or into or from
Property owned or leased by such Person, including the migration of Hazardous
Materials through or in the air, soil, surface water, ground water or property,
in violation of Environmental Laws.

“Remedial Action” means all actions required under applicable Environmental Laws
to (a) clean up, remove, treat or otherwise address Hazardous Materials in the
indoor or outdoor environment, (b) prevent the Release or threat of Release or
minimize the further Release of Hazardous Materials or (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care; provided that
“Remedial Action” shall not include such actions taken in the normal course of
business and in material compliance with Environmental Laws.

 

19



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
for which the 30-day notice requirement has not been waived by the PBGC.

“Required Lenders” means Lenders having more than fifty percent (50.0%) of the
Aggregate Commitments, or, if the Commitments have terminated, Lenders holding
in the aggregate more than fifty percent (50%) of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided, however, that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Libor Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Libor Loan denominated in an
Alternative Currency pursuant to Section 4.5, and (iii) such additional dates as
the Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Agent or the L/C Issuer shall determine or the Required Lenders shall require.

“Revolving Loan” has the meaning specified in Section 2.1(a).

“Revolving Notes” means the promissory notes provided for by Section 2.2 (other
than the Swingline Note) and all amendments, restatements or other modifications
thereof.

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities” means any stock, shares, options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person or any bonds, debentures, notes or
other evidences of indebtedness for borrowed money, secured or unsecured.

 

20



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” means, (a) when used to determine the relationship of a Person (the
“parent”) to another Person, a Person (the “subsidiary”) of which an aggregate
of more than fifty percent (50.0%) or more of the Capital Stock is owned of
record or beneficially by the parent, or by one or more Subsidiaries of the
parent, or by the parent and one or more Subsidiaries of the parent, (i) if the
holders of such Capital Stock (A) are ordinarily, in the absence of
contingencies, entitled to vote for the election of a majority of the directors
(or other individuals performing similar functions) of the subsidiary, even
though the right so to vote has been suspended by the happening of such a
contingency or (B) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of the
subsidiary, whether

 

21



--------------------------------------------------------------------------------

or not the right so to vote exists by reason of the happening of a contingency
or (ii) in the case of Capital Stock which is not issued by a corporation, if
such ownership interests constitute a majority voting interest and (b) when used
with respect to a Plan, ERISA or a provision of the Code pertaining to employee
benefit plans, means, with respect to the parent, any corporation, trade or
business (whether or not incorporated) which is under common control with the
parent and is treated as a single employer with the parent under Section 414(b)
or Section 414(c) of the Code and the regulations thereunder.

“Subsidiary Guarantor” means a Domestic Subsidiary of the Borrower which is a
Guarantor hereunder.

“Subsidiary Guaranty” means a guaranty agreement executed and delivered by a
Subsidiary of the Borrower in favor of the Agent, for the benefit of the Agent
and the Lenders, in substantially the form of Exhibit E, as such guaranty
agreement may be amended, restated or otherwise modified from time to time.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.1(b).

“Swingline Note” means the swingline promissory note provided for by Section 2.2
and all amendments, restatements or other modifications thereof.

“Tangible Net Worth” means the Borrower’s (a) consolidated shareholders’ equity
(including Capital Stock, additional paid-in capital and retained earnings)
minus (b) all consolidated intangible assets, each as determined in accordance
with GAAP.

“Target” means the Person who is to be acquired or whose assets are to be
acquired by the Borrower or a Wholly-Owned Subsidiary in connection with a
Permitted Acquisition.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” has the meaning specified in Section 6.6.

“Termination Event” means (a) a Reportable Event, (b) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA or (c) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA or the appointment of a trustee to
administer any Plan.

“Total Adjusted Funded Debt” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries, (a) the average outstanding
principal balance of all Funded Debt of such Persons as of the end of each of
the immediately preceding twelve (12) Fiscal Periods, plus (b) without
duplication, all lease and rent expense for any real Property for the preceding
four (4) Fiscal Quarters multiplied by six (6).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

22



--------------------------------------------------------------------------------

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Type” means any type of Loan (i.e., a Base Rate Loan, a Libor Loan or an IBOR
Loan).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

“Undrawn Trade Letter of Credit” means any outstanding commercial or documentary
letter of credit issued for the account of the Borrower or any Subsidiary of the
Borrower under which (a) a drawing for payment has not been made by the
beneficiary, (b) a drawing for payment has been made by the beneficiary and was
timely paid by the Borrower or such Subsidiary in accordance with the terms
thereof and a balance remains undrawn pursuant to the terms thereof or (c) a
drawing has been made and remains unpaid by the Borrower or such Subsidiary and
such drawing has been outstanding for a period not in excess of three (3)
Business Days.

“Unfunded Vested Accrued Benefits” means, with respect to any Plan at any time,
the amount (if any) by which (a) the present value of all vested nonforfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan.

“Unreimbursed Amount” has the meaning set forth in Section 3.3(a).

“U.S.” or “United States” means the United States of America.

“US Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of US Dollars with such Alternative
Currency.

“US Dollars” and “$” mean lawful money of the U.S.

“Voting Stock” means Capital Stock of a Person having by the terms thereof
ordinary voting power to elect a majority of the board of directors (or similar
governing body) of such Person (irrespective of whether or not at the time
Capital Stock of any other class or classes of such Person shall have or might
have voting power by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” means any Subsidiary of the Borrower that is owned
100% (excluding any directors’ qualifying shares required by law) by the
Borrower and/or another Wholly-Owned Subsidiary of the Borrower.

“Yen” and “¥” mean the lawful currency of Japan.

 

23



--------------------------------------------------------------------------------

Section 1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “hereof’, “herein”, “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all Article,
Exhibit, Section and Schedule references pertain to Articles, Exhibits,
Sections and Schedules of this Agreement.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

(d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or any Lender by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their sole
discretion.”

(e) Terms used herein that are defined in the UCC, unless otherwise defined
herein, shall have the meanings specified in the UCC.

Section 1.3 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Agent and the Lenders hereunder shall be
prepared, in accordance with GAAP on a “consistent basis” with those used in the
preparation of the financial statements referred to in Section 9.2. All
calculations made for the purposes of determining compliance with the provisions
of this Agreement shall be made by application of GAAP on a “consistent basis”
with those used in the preparation of the financial statements referred to in
Section 9.2. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period. Changes
in the application of accounting principles which do not have a material impact
on calculating the financial covenant herein shall be deemed comparable in all
material respects to accounting principles applied in a preceding period. To
enable the ready and consistent determination of compliance by the Borrower with
its obligations under this Agreement, the Borrower will not, nor will it permit
any of its Subsidiaries to, change the manner in which either the last day of
its Fiscal Year or the last day of each of the first three Fiscal Quarters of
its Fiscal Year is determined without the prior written consent of the Required
Lenders. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend

 

24



--------------------------------------------------------------------------------

such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein.

Section 1.4 Time of Day. Unless otherwise indicated, all references in this
Agreement to times of day shall be references to San Francisco, California time.

Section 1.5 Exchange Rates; Currency Equivalents.

(a) The Agent or the L/C Issuer, as applicable, shall determine the Spot Rates
as of each Revaluation Date to be used for calculating US Dollar Equivalent
amounts of Loans and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by the Borrower hereunder or calculating
financial covenant hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than US Dollars) for purposes of the
Loan Documents shall be such US Dollar Equivalent amount as so determined by the
Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with, the Conversion, Continuation
or prepayment of a Libor Loan or the issuance, amendment or extension of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in US Dollars, but the Libor Loan or Letter of Credit is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such US Dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Agent or the L/C Issuer, as the case may be.

Section 1.6 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Libor Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than US Dollars) that is readily available
and freely transferable and convertible into US Dollars. In the case of any such
request with respect to the making of Libor Loans, such request shall be subject
to the approval of the Agent and the Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Agent and the L/C Issuer.

(b) Any such request shall be made to the Agent not later than 8:00 a.m.,
twenty (20) Business Days prior to the date of the desired extension of credit
(or such other earlier or date as may be agreed by the Agent and, in the case of
any such request pertaining to Letters of Credit, the L/C Issuer, in its or
their sole discretion). In the case of any such request pertaining to Libor
Loans, the Agent shall promptly notify each Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Agent shall promptly
notify the L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Libor Loans) or the L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Agent, not later than
8:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Libor Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency. Any
failure by a Lender or the L/C Issuer, as the case may be, to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a

 

25



--------------------------------------------------------------------------------

refusal by such Lender or the L/C Issuer, as the case may be, to permit Libor
Loans to be made or Letters of Credit to be issued in such requested currency.

(c) If the Agent and all the Lenders consent to making Libor Loans in such
requested currency, the Agent shall so notify the Borrower and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any borrowing of Libor Loans; and if the Agent and the
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.6, the
Agent shall promptly so notify the Borrower.

Section 1.7 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Libor Loan in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Libor Loan, at the end of the then current Interest Period.

(b) Each provision of this Agreement to the extent relating to Alternative
Currency shall be subject to such reasonable changes of construction as the
Agent may from time to time specify to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c) Each provision of this Agreement to the extent relating to Alternative
Currency also shall be subject to such reasonable changes of construction as the
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

Section 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
US Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the US Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Section 1.9 Covenant Acquisition Adjustments.

(a) Except as otherwise expressly provided herein, for purposes of calculating
the financial covenant in Article 12 for any period (or a portion of a period)
that includes the date of the consummation of a Permitted Acquisition,
references to “the Borrower and its Subsidiaries” shall include each acquired
Person, or lines of business, as applicable, and the EBITDAR of such acquired
Person or line of business (such EBITDAR to be formulated on the basis of the

 

26



--------------------------------------------------------------------------------

definition of EBITDAR set forth herein), as if the Permitted Acquisition had
been consummated on the first day of any such period of measurement (including
pro forma adjustments arising out of events which are directly attributable to
such Permitted Acquisition, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act of 1933, and as
interpreted by the staff of the SEC, which would include cost savings resulting
from head count reduction, closure of facilities and similar restructuring
charges, which pro forma adjustments shall be certified by the chief financial
officer of the Borrower).

(b) Covenant Disposition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the financial covenant in Article 12 for any
period (or a portion of a period) that includes the date of any disposition of a
Subsidiary or line of business, as applicable, EBITDAR shall be determined on a
historical pro forma basis to exclude the results of operations of such
Subsidiary or line of business, as applicable, so disposed (including pro forma
adjustments arising out of events which are directly attributable to such
disposition, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act of 1933, and as interpreted
by the staff of the SEC, which would include cost savings resulting from head
count reduction, closure of facilities and similar restructuring charges, which
pro forma adjustments shall be certified by the chief financial officer of the
Borrower).

ARTICLE 2

Credit Facility

Section 2.1 Commitments; Loans.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make loans (each such Loan, a “Revolving Loan”) to
the Borrower in US Dollars or in one or more Alternative Currencies from time to
time, subject to the provisions of Section 2.4, from the Closing Date to the
Maturity Date in an aggregate principal amount at any time outstanding up to but
not exceeding the amount of such Lender’s Commitment as then in effect;
provided, however, (i) the aggregate Outstanding Amount of the Revolving Loans
of such Lender plus such Lender’s Commitment Percentage of the Outstanding
Amount of all L/C Obligations plus such Lender’s Commitment Percentage of the
Outstanding Amount of all Swingline Loans shall not at any time exceed such
Lender’s Commitment, (ii) the Outstanding Amount of Revolving Loans denominated
in Alternative Currencies plus the Outstanding Amount of L/C Obligations
denominated in Alternative Currencies shall not at any time exceed the
Alternative Currency Sublimit, and (iii) the Total Outstandings shall not at any
time exceed the Aggregate Commitments. Subject to the foregoing limitations, and
the other terms and provisions of this Agreement, the Borrower may borrow,
prepay and reborrow Revolving Loans hereunder. Revolving Loans may be Base Rate
Loans or Libor Loans. Until the Maturity Date, the Borrower may Continue Libor
Loans or Convert Revolving Loans of one Type into Revolving Loans of another
Type. Each Type of Revolving Loan advanced by each Lender shall be established
and maintained at such Lender’s Applicable Lending Office for such Type of
Revolving Loan.

(b) Swingline Loans. Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may from time to time request, and the Swingline Lender
may in reliance upon the agreements of the other Lenders set forth in this
Section 2.1(b) and in its discretion from time to time advance in US Dollars
(but shall in no event be obligated to advance), revolving loans which are to be
funded solely by the Swingline Lender (the “Swingline Loans”); provided,
however, that (i) the aggregate

 

27



--------------------------------------------------------------------------------

principal amount of the Swingline Loans outstanding at any time shall not exceed
twenty million US Dollars ($20,000,000) and (ii) the Total Outstandings shall
not exceed the Aggregate Commitments. The Swingline Lender shall give the Agent
and each Lender written notice of the aggregate outstanding principal amount of
the Swingline Loans upon the written request of the Agent or any Lender (but no
more often than once every calendar quarter). Furthermore, upon one (1) Business
Day’s prior written notice given by the Swingline Lender to the Agent and the
other Lenders at any time and from time to time (including at any time following
the occurrence of a Default) and, in any event, without notice on the Business
Day immediately preceding the Maturity Date, each Lender (including the
Swingline Lender) severally agrees, irrevocably and unconditionally, as provided
in the first sentence of Section 2.1(a), and notwithstanding anything to the
contrary contained in this Agreement, any Default or the inability or failure of
the Borrower or any of its Subsidiaries to satisfy any condition precedent to
funding any Loan contained in Article 8 (which conditions precedent shall not
apply to this sentence), to make a Revolving Loan, in the form of a Base Rate
Loan, in an amount equal to its Commitment Percentage of the aggregate principal
amount of the Swingline Loans then outstanding, and the proceeds of such
Revolving Loan shall be promptly paid by the Agent to the Swingline Lender and
applied as a repayment of the aggregate principal amount of the Swingline Loans
then outstanding. If for any reason any Swingline Loan cannot be refinanced by
such a borrowing of Revolving Loans that are Base Rate Loans, as described
above, the request for Revolving Loans that are Base Rate Loans submitted by the
Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the Lenders fund its risk participation in the
relevant Swingline Loans and each Lender’s payment to the Agent for the account
of the Swingline Lender shall be deemed payment in respect of such
participation. Subject to the other terms and provisions of this Agreement, the
Borrower may borrow, prepay and reborrow Swingline Loans hereunder. Swingline
Loans may be Base Rate Loans and IBOR Loans. Until the Maturity Date, the
Borrower may Continue IBOR Loans or Convert Swingline Loans of one Type into
Swingline Loans of another Type. Each Type of Swingline Loan shall be
established and maintained at the Swingline Lender’s Applicable Lending Office
for such Type of Swingline Loan.

Section 2.2 Notes. Upon the request of any Lender made through the Agent, the
Borrower shall execute and deliver to such Lender (through the Agent) a
promissory note, in substantially the form of Exhibit A (a “Revolving Note”),
payable to the order of such Lender, in the maximum principal amount equal to
such Lender’s Commitment as originally in effect (or, if greater, its Commitment
as thereafter increased) and otherwise duly completed. Upon request of the
Swingline Lender made through the Agent, the Borrower shall execute and deliver
to the Swingline Lender (through the Agent) a promissory note of the Borrower in
the maximum original principal amount of twenty million US Dollars ($20,000,000)
payable to the order of the Swingline Lender in substantially the form of
Exhibit B (the “Swingline Note”), dated the Closing Date.

Section 2.3 Repayment of Loans. The Borrower shall pay (a) to the Agent, for the
account of the Lenders, (i) the prepayments of the Loan required pursuant to
Section 5.4(a) and (ii) the outstanding principal amount of the Revolving Loans
on the Maturity Date and (b) to the Swingline Lender, the outstanding principal
amount of the Swingline Loans on the Maturity Date (or such other times as
required by this Agreement).

Section 2.4 Use of Proceeds. Subject to the terms of this Agreement, the
proceeds of the Loans shall be used by the Borrower (a) to renew the Borrower’s
existing indebtedness under the Existing Agreement, (b) to finance capital
expenditures by the Borrower and (c) for general corporate purposes, including
to finance working capital requirements of the Borrower and its Subsidiaries,
arising in the ordinary course of business.

Section 2.5 Termination or Reduction of Commitments. The Borrower shall have the
right to terminate fully or to reduce in part the unused portion of the
Aggregate Commitments at any time

 

28



--------------------------------------------------------------------------------

and from time to time, provided that: (a) the Borrower shall not have the right
to terminate or reduce in part any unused portion of the Aggregate Commitments
that could or may be required to be advanced by the Lenders to refinance
Swingline Loans then outstanding; (b) the Borrower shall give the Agent at least
three (3) Business Days’ notice of each such termination or reduction as
provided in Section 5.3; (c) each partial reduction shall be in an aggregate
amount at least equal to $10,000,000 or any multiple of $5,000,000 in excess
thereof; and (d) if, after giving effect to any reduction of the Aggregate
Commitments, the Alternative Currency Sublimit exceeds the Aggregate
Commitments, such Alternative Currency Sublimit shall be automatically reduced
by the amount of such excess. The Aggregate Commitments may not be reinstated
after they have been terminated or reduced.

Section 2.6 Increase of Commitments.

(a) Upon notice to the Agent (who shall promptly notify the Lenders), the
Borrower may, from time to time prior to the day which is the fifty-four (54)
month anniversary of the Closing Date, request an increase in the Aggregate
Commitments up to an aggregate of $500,000,000; provided that, in the event the
Borrower has reduced the Aggregate Commitments pursuant to Section 2.5, the
aggregate amount of increases in the Aggregate Commitments pursuant to this
Section 2.6 shall not exceed $200,000,000; provided further that any increase in
the Aggregate Commitments pursuant to this Section 2.6 shall not increase the
Alternative Currency Sublimit. At the time of sending such notice, the Borrower
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond to such request. Each Lender shall respond within
such time period to the Agent as to whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to or less than its Commitment
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. The
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
the Borrower may also (i) request that one or more other Lenders, in their sole
and absolute discretion, nonratably increase their Commitment(s) and/or
(ii) invite additional Eligible Assignees to become Lenders under the terms of
this Agreement.

(b) If any Commitments are increased in accordance with this Section, the Agent
and the Borrower shall determine the effective date of such increase (the
“Increase Effective Date”). The Agent and the Borrower shall promptly confirm in
writing to the Lenders the final allocation of such increase and the Increase
Effective Date. As a condition precedent to such increase, the Borrower shall
deliver to the Agent a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
and each Guarantor approving or consenting to such increase, (ii) including a
Compliance Certificate demonstrating pro forma compliance with Article 12 after
giving effect to such increase and (iii) certifying that before and after giving
effect to such increase, the representations and warranties contained in
Article 9 are true and correct on and as of the Increase Effective Date and no
Default exists. If requested by the applicable Lenders (through the Agent), the
Borrower shall deliver new or amended Notes reflecting the new or increased
Commitment of each new or affected Lender as of the Increase Effective Date. The
Borrower shall prepay any Libor Loans outstanding on the Increase Effective Date
(and pay any costs incurred in connection with such prepayment pursuant to
Section 6.5) to the extent necessary to keep outstanding Loans ratable with any
revised Commitment Percentages arising from any nonratable increase in the
Aggregate Commitments under this Section.

(c) This Section shall supersede any provision in Section 15.10 to the contrary.

 

29



--------------------------------------------------------------------------------

ARTICLE 3

Letters of Credit

Section 3.1 The Letter of Credit Commitment.

(a) Subject to the terms and conditions set forth herein, (i) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Article 3, (A) from time to time on any Business Day during the period from the
Closing Date until the Maturity Date, to issue Letters of Credit denominated in
US Dollars or in one or more Alternative Currencies for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 3.2, and (B) to honor
drawings under the Letters of Credit and (ii) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans made by any Lender, plus such Lender’s
Commitment Percentage of the Outstanding Amount of all L/C Obligations plus such
Lender’s Commitment Percentage of the Outstanding Amount of all Swingline Loans
shall not exceed the amount of such Lender’s Commitment and (z) the aggregate
Outstanding Amount of Revolving Loans denominated in Alternative Currencies and
L/C Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, Letters of Credit may be issued in
an aggregate amount up to the amount of the Aggregate Commitments and,
accordingly, the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and, from and after the Closing Date, shall be subject to
and governed by the terms and conditions hereof; without limiting the foregoing,
each Lender shall be deemed to have purchased from the L/C Issuer a risk
participation in each Existing Letter of Credit on the Closing Date pursuant to
Section 3.2(b).

(b) The L/C Issuer shall not issue any Letter of Credit if:

(i) subject to Section 3.2(c), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(ii) subject to Section 3.2(c), the expiry date of such requested Letter of
Credit would occur after the Maturity Date, unless all the Lenders have approved
such expiry date.

(c) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law, rule or regulation applicable to the L/C
Issuer or any request

 

30



--------------------------------------------------------------------------------

or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(iii) except as otherwise agreed by the Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than the US Dollar Equivalent of
$250,000 or is to be denominated in a currency other than US Dollars or an
Alternative Currency;

(iv) the L/C Issuer does not, as of the issuance date of such requested Letter
of Credit, issue Letters of Credit in the requested currency;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(vi) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 5.10(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure with respect to the Defaulting Lender,
as it may elect in its sole discretion.

(d) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(e) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

(f) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agent in Article 14 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article 14 included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the L/C Issuer.

Section 3.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a

 

31



--------------------------------------------------------------------------------

Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the L/C Issuer and the Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for the initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) the purpose and nature of the requested Letter of
Credit; and (viii) such other matters as the L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Agent may require.

(b) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Agent (by telephone or in writing) that the Agent has
received a copy of such Letter of Credit Application from the Borrower and, if
not, the L/C Issuer will provide the Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Agent or the Borrower,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article 8 shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue such
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into such amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Commitment Percentage times the amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonextension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than one year after the Maturity Date; provided
that the L/C Issuer shall not permit any such extension if (i) the L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of Section 3.1(b) or 3.1(c) or
otherwise) or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is seven

 

32



--------------------------------------------------------------------------------

Business Days before the Nonextension Notice Date (A) from the Agent that the
Required Lenders have elected not to permit such extension or (B) from the
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 8.2 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.

(d) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.

Section 3.3 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof. In the case of a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in US Dollars, or
(B) in the absence of any such requirement for reimbursement in US Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in US Dollars.
In the case of any such reimbursement in US Dollars of a drawing under a Letter
of Credit denominated in an Alternative Currency, the L/C Issuer shall notify
the Borrower of the US Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Within one (1) Business Day of the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in US
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Agent in an amount equal to the amount of such drawing and in the applicable
currency (together with interest thereon at the Base Rate from the date of
drawing). If the Borrower fails to so reimburse the L/C Issuer by such time, the
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in US Dollars in the amount of the US Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans at the Base Rate to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 5.2 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 8.2 (other
than delivery of a notice of borrowing). Any notice given by the L/C Issuer or
the Agent pursuant to this Section 3.3(a) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(b) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 3.3(a) make funds available (and the Agent may apply
Cash Collateral provided for such Letter of Credit for this purpose) for the
account of the L/C Issuer, in US Dollars at the Principal Office for US
Dollar-denominated payments in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Agent, whereupon, subject to the provisions of
Section 3.3(b), each Lender that so makes funds available shall be deemed to
have made a Revolving Loan to the Borrower in such amount, which shall be a Base
Rate Loan. The Agent shall remit the funds so received to the L/C Issuer in US
Dollars.

 

33



--------------------------------------------------------------------------------

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 8.2 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the Agent
for the account of the L/C Issuer pursuant to Section 3.3(b) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Article 3.

(d) Until each Lender funds its Revolving Loan or an L/C Advance pursuant to
this Section 3.3 to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Commitment Percentage of
such amount shall be solely for the account of the L/C Issuer.

(e) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 3.3, shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or (iii) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Lender’s obligation to make Revolving Loans pursuant to this Section 3.3 is
subject to the conditions set forth in Section 8.2 (other than delivery by the
Borrower of a notice of borrowing). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(f) If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 3.3 by the time specified in
Section 3.3(b), then, without limiting the other provisions of this Agreement,
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Lender pays such amount, the amount so paid (excluding any
interest and fees paid) shall constitute the Lender’s Revolving Loan included in
the relevant borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (f)
shall be conclusive absent manifest error.

Section 3.4 Repayment of Participations.

(a) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 3.3, if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of cash collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Commitment Percentage thereof in US Dollars

 

34



--------------------------------------------------------------------------------

(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Agent.

(b) If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 3.3(a) is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned under any of
the circumstances described in Section 15.26 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the, termination of this Agreement.

Section 3.5 Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
so long as any such document appeared to comply with the terms of such Letter of
Credit, or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer in good faith under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any bankruptcy or insolvency law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever where the L/C Issuer has
acted in good faith.

 

35



--------------------------------------------------------------------------------

The Borrower shall examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it within one Business Day of such delivery and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

Section 3.6 Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificate
or document expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any of the respective
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for: (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 3.5; provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of
such Letter of Credit. In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

Section 3.7 [Reserved].

Section 3.8 Applicability of ISP and UCP. Unless otherwise specified in an
Existing Letter of Credit (or any renewal thereof) or expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (i) the rules of
the ISP shall apply to each Standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.

Section 3.9 Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Lender in accordance with its Commitment Percentage, in US
Dollars, a Letter of Credit fee for each Letter of Credit equal to (x) in the
case of each Standby Letter of Credit, the Libor Rate Margin times the US Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
and (y) in the case of each Commercial Letter of Credit, 50% of the Libor Rate
Margin times the US Dollar Equivalent daily amount available to be drawn under
such Letter of Credit; provided that, while any Event of Default exists, upon
the request of the Required Lenders, the rate per annum for Letter of Credit
fees shall be

 

36



--------------------------------------------------------------------------------

increased by 2%); provided, however, any Letter of Credit fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Article 3 shall be payable, to the maximum
extent permitted by applicable law, to the other Lenders in accordance with the
upward adjustments in their respective Commitment Percentages allocable to such
Letter of Credit pursuant to Section 5.10(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable (i) on each Quarterly Payment Date, commencing
with the first such date to occur after the issuance of such Letter of Credit,
(ii) on the Maturity Date and (iii) thereafter on demand. If there is any change
in the Libor Rate Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the Libor
Rate Margin separately for each period during such quarter that such Applicable
Rate was in effect. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.8.

Section 3.10 Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in US Dollars, a fronting fee (i) with respect to each commercial Letter of
Credit, equal to 0.10% of the US Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the US Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, equal to 0.10% per annum, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such fronting fee shall be due and payable (i) on
each Quarterly Payment Date, commencing with the first such date to occur after
the issuance of such Letter of Credit, (ii) on the Maturity Date and
(iii) thereafter on demand. In addition, the Borrower shall pay directly to the
L/C Issuer for its own account, in US Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.8.

Section 3.11 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. Notwithstanding the terms of any Letter of Credit Application for
a Commercial Letter of Credit, in no event may the Borrower extend the time for
reimbursing any drawing under a Commercial Letter of Credit by obtaining a
bankers’ acceptance from the L/C Issuer.

Section 3.12 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any obligation
of, or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

37



--------------------------------------------------------------------------------

ARTICLE 4

Interest and Fees

Section 4.1 Interest Rate. The Borrower shall pay to the Agent, for the account
of each Lender, interest on the unpaid principal amount of each Revolving Loan
made by such Lender for the period commencing on the date of the advance of such
Revolving Loan to the date such Revolving Loan is due, at a fluctuating rate per
annum equal to the Applicable Rate. The Borrower shall pay to the Swingline
Lender, interest on the unpaid principal amount of each Swingline Loan for the
period commencing on the date of the advance of such Swingline Loan to the date
such Swingline Loan is due, at a fluctuating rate per annum equal to the
Applicable Rate. The term “Applicable Rate” means:

(a) with respect to any Base Rate Loan, the Base Rate, plus the Base Rate
Margin;

(b) with respect to any Libor Loan, the Libor Rate, plus the Libor Rate Margin
plus (in the case of a Libor Loan of any Lender which is lent from a lending
office in the United Kingdom or a Participating Member State) the Mandatory
Cost; and

(c) with respect to any IBOR Loan, the IBOR Rate, plus the IBOR Rate Margin.

Section 4.2 Determinations of Margins and Facility Fee Rate. From the Closing
Date to the first Margin Adjustment Date, the margins identified in Section 4.1
shall be as follows: (a) the margin of interest payable with respect to Base
Rate Loans (the “Base Rate Margin”) shall be 0.650%; (b) the margin of interest
payable with respect to Libor Loans (the “Libor Rate Margin”) shall be 1.650%;
and (c) the margin of interest payable with respect to IBOR Loans (the “IBOR
Rate Margin”) shall be 1.650%. From the Closing Date until the first Margin
Adjustment Date, the percentage used to determine fees payable under Section 4.6
(the “Facility Fee Rate”) shall be 0.225%. Upon delivery of the certificate
required pursuant to Section 10.1(c) after the end of each Fiscal Quarter
commencing with such certificate delivered for the Fiscal Quarter ending
October 31, 2010, the Facility Fee Rate, the Base Rate Margin, the Libor Rate
Margin and the IBOR Rate Margin shall automatically be adjusted to the fee or
rate, as applicable, corresponding to the Leverage Ratio (determined for the
preceding twelve (12) Fiscal Periods then ending) of the Borrower set forth in
the following table, such automatic adjustment to take effect as of the first
day of the calendar month following the date on which such certificate is
delivered (the “Margin Adjustment Date”).

 

LEVERAGE RATIO

 

FACILITY

FEE RATE

 

LIBOR
RATE

MARGIN

 

IBOR
RATE

MARGIN

 

BASE RATE

MARGIN

Greater than or equal to 3.00 to 1.00

  0.325%   2.550%   2.550%   1.550%

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

  0.300%   2.200%   2.200%   1.200%

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

  0.250%   2.000%   2.000%   1.000%

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

  0.225%   1.650%   1.650%   0.650%

Less than 1.50 to 1.00

  0.200%   1.550%   1.550%   0.550%

 

38



--------------------------------------------------------------------------------

If the Borrower fails to deliver such certificate with respect to any Fiscal
Quarter which sets forth the Leverage Ratio within the period of time required
by Section 10.1(c): (x) each of the Libor Rate Margin and the IBOR Rate Margin
(each for Interest Periods commencing after the applicable Margin Adjustment
Date) shall automatically be adjusted to 2.550% per annum; (y) the Base Rate
Margin shall be automatically adjusted to 1.550% per annum; and (z) the Facility
Fee Rate shall automatically be adjusted to 0.325% per annum. The automatic
adjustments provided for in the preceding sentence shall take effect as of the
date on which the referenced certificate is due and shall remain in effect until
otherwise adjusted on the date such certificate is actually received in
accordance herewith.

Section 4.3 Payment Dates. Accrued interest on the Loans shall be due and
payable as follows: (a) in the case of Base Rate Loans, on each Quarterly
Payment Date and on the Maturity Date; and (b) in the case of Libor Loans and
IBOR Loans, (i) on the last day of the Interest Period with respect thereto,
(ii) in the case of an Interest Period greater than three (3) months, at
three (3) month intervals after the first day of such Interest Period and
(iii) on the Maturity Date.

Section 4.4 Default Interest. Notwithstanding anything to the contrary contained
in this Agreement, during the existence of an Event of Default, the Borrower
will pay to the Agent for the account of each Lender interest at the applicable
Default Rate on any principal of each Loan made by such Lender and (to the
fullest extent permitted by law) any other amount payable by the Borrower under
any Loan Document to or for the account of the Agent or such Lender.

Section 4.5 Conversions and Continuations of Loans. Subject to Section 5.2,

(a) with respect to Revolving Loans, the Borrower shall have the right from time
to time to Convert Base Rate Loans or Libor Loans into Revolving Loans of the
other Type or to Continue Libor Loans in existence as Libor Loans, provided
that: (i) the Borrower shall give the Agent notice of each such Conversion or
Continuation as provided in Section 5.3; (ii) subject to Article 6, a Libor Loan
may only be Converted on the last day of the Interest Period therefor; and
(iii) except for Conversions into Base Rate Loans, no Conversions or
Continuations shall be made without the consent of the Agent and the Required
Lenders at any time during the existence of a Default and

(b) with respect to Swingline Loans, the Borrower shall have the right from time
to time to Convert all or part of either Base Rate Loans or the IBOR Loans into
a Swingline Loan of the other Type or to Continue IBOR Loans in existence as
IBOR Loans, provided that: (i) the Borrower shall give the Agent and the
Swingline Lender notice of each such Conversion or Continuation as provided in
Section 5.3; (ii) subject to Article 6, an IBOR Loan may only be Converted on
the last day of the Interest Period therefor; and (iii) except for Conversions
into Base Rate Loans, no Conversions or Continuations shall be made without the
consent of the Agent and the Swingline Lender at any time during the existence
of a Default.

Section 4.6 Facility Fee. For the period from the Closing Date to the Maturity
Date, the Borrower agrees to pay to the Agent for the account of each Lender,
pro rata according to its Commitment Percentage, a facility fee equal to the
Facility Fee Rate (determined according to the provisions of Section 4.2)
multiplied by the Aggregate Commitments (regardless of usage), subject to
Section 5.10. Accrued facility fees under this Section shall be payable in
arrears on each Quarterly

 

39



--------------------------------------------------------------------------------

Payment Date, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date.

Section 4.7 Administrative Fee. The Borrower agrees to pay to the Agent on the
Closing Date and on each anniversary thereof the administrative fee described in
the Fee Letter.

Section 4.8 [Reserved].

Section 4.9 Computations; Retroactive Adjustment of Applicable Rate.

(a) Interest and fees payable by the Borrower hereunder and under the other Loan
Documents shall be computed on the basis of a year of 360 days and the actual
number of days elapsed (including the first day but excluding the last day) in
the period for which interest is payable unless such calculation would result in
a rate that exceeds the Maximum Rate, in which case interest shall be calculated
on the basis of a year of 365 or 366 days, as the case may be. Notwithstanding
anything to the contrary contained in this Section, interest payable by the
Borrower hereunder and under the other Loan Documents with respect to Base Rate
Loans shall be computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed (including the first day but
excluding the last day) in the period for which interest is payable or, in the
case of interest in respect of Libor Loans denominated in Alternative Currencies
as to which market practices differ from the foregoing, in accordance with such
market practice. Each determination of an interest rate by the Agent shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Agent will, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender, as the case may be, a statement showing
the quotations used by the Agent in determining any interest rate and the
resulting interest rate.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Required
Lenders determine that (i) the Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, automatically and without
further action by the Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Agent or any Lender, as the case may be, under
Section 3.3(c), 3.9 or 4.4 or under Article 13.

ARTICLE 5

Administrative Matters

Section 5.1 Borrowing Procedure.

(a) Revolving Loans. The Borrower shall give the Agent, and the Agent will give
the Lenders, notice of each borrowing (and the currency thereof) of Revolving
Loans in accordance with Section 5.3. Not later than 10:00 a.m. on the date
specified for each borrowing of Revolving Loans, each

 

40



--------------------------------------------------------------------------------

Lender will make available its Revolving Loan to be advanced by it on such date
to the Agent, at the Principal Office, in immediately available funds, for the
account of the Borrower. The amounts received by the Agent shall, subject to the
terms and conditions of this Agreement, be made available to the Borrower by
1:00 p.m. at the Borrower’s direction by transferring the same, in immediately
available funds by wire transfer, automated clearinghouse transfer or interbank
transfer to (i) a bank account of the Borrower designated by the Borrower in
writing or (ii) a Person or Persons designated by the Borrower in writing;
provided that if, on the date the notice of borrowing with respect to such
borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such borrowing shall be applied, first, to the payment in full
of any such L/C Borrowings, and second, to the Borrower as provided above.

(b) Swingline Loans. The Borrower shall give the Agent and the Swingline Lender
notice of each borrowing of Swingline Loans in accordance with Section 5.3. Not
later than 1:00 p.m. on the date specified for each borrowing of Swingline
Loans, if the Swingline Lender in its discretion has agreed to make such
Swingline Loan, the Swingline Lender will make available the requested Swingline
Loan to the Borrower at the Borrower’s direction by transferring the same, in
immediately available funds by wire transfer, automated clearinghouse transfer
or interbank transfer to (i) a bank account of the Borrower designated by the
Borrower in writing or (ii) a Person or Persons designated by the Borrower in
writing.

Section 5.2 Minimum Amounts. Each borrowing of Revolving Loans shall be in an
amount equal to the US Dollar Equivalent of $5,000,000 or an integral multiple
of the US Dollar Equivalent of $1,000,000 in excess thereof, and each borrowing
of Swingline Loans shall be in an amount equal to the US Dollar Equivalent of
$250,000 or an integral multiple of the US Dollar Equivalent of $250,000 in
excess thereof. Except for Conversions and prepayments pursuant to
Section 5.4(a) and Article 6, each Conversion and prepayment of principal of
Loans shall be in an amount equal to the minimum amounts set forth in the
preceding sentence. Notwithstanding the foregoing, each borrowing or
Continuation of Libor Loans or IBOR Loans (as applicable) and each Conversion of
amounts outstanding as Base Rate Loans to Libor Loans or IBOR Loans (as
applicable) shall be in an amount equal to the minimum amounts set forth for
borrowings in this Section.

Section 5.3 Certain Notices.

(a) Notices by the Borrower to the Agent of terminations or reductions of
Commitments, of borrowings, Conversions, Continuations and prepayments of Loans
and of the duration of Interest Periods shall be irrevocable and shall be
effective only if received by the Agent (and, if applicable, the Swingline
Lender) not later than 10:00 a.m. on the Business Day prior to the date of the
relevant termination, reduction, borrowing, Conversion, Continuation or
prepayment as specified below:

 

Notice    Number of
Business Days
Prior Borrowing, Conversions, Continuations and prepayment of Swingline Loans   
0 Borrowing of Revolving Loans as Base Rate Loans    1 Borrowing of Revolving
Loans as Libor Loans denominated in US Dollars    3 Conversions or Continuations
of Revolving Loans denominated in US Dollars and termination or reduction of
Commitments    3 Borrowing, Conversions or Continuations of Revolving Loans in
Alternative Currencies (other than a Special Notice Currency)    4

 

41



--------------------------------------------------------------------------------

Notice    Number of
Business Days
Prior Borrowing, Conversions or Continuations of Revolving Loans in a Special
Notice Currency    5 Prepayment of Revolving Loans which are Base Rate Loans   
1 Prepayment of Revolving Loans which are Libor Loans denominated in US Dollars
   3 Prepayment of Revolving Loans which are Libor Loans denominated in an
Alternative Currency (other than a Special Notice Currency)    4 Prepayment of
Revolving Loans which are Libor Loans denominated in a Special Notice Currency
   5

Any notices of the type described in this Section which are received by the
Agent (and, if applicable, the Swingline Lender) after the applicable time set
forth above on a Business Day shall be deemed to be received and shall be
effective on the next Business Day. Each such notice of termination or reduction
shall specify the amount of the Aggregate Commitments to be terminated or
reduced. Each such notice of borrowing, Conversion, Continuation or prepayment
shall be in the form of Exhibit F, appropriately completed by an authorized
representative of the Borrower, and shall specify: (i) the amount of the Loans
to be borrowed or prepaid or the Loans to be Converted or Continued; (ii) the
amount (subject to Section 5.2) to be borrowed (and whether any of such
borrowing will be a Swingline Loan), Converted, Continued or prepaid; (iii) in
the case of a Conversion, the Type of Loan to result from such Conversion;
(iv) in the case of a borrowing, the Type of Loan requested and the amount
thereof; (v) the currency of the Loan to be borrowed (if the Borrower fails to
specify a currency in a loan notice, then the Loan requested shall be made in US
Dollars); (vi) in the event a Libor Loan or an IBOR Loan is selected, the
duration of the Interest Period therefor; and (vii) the date of borrowing,
Conversion, Continuation or prepayment (which shall be a Business Day).

(b) Any notices by the Borrower of the type described in this Section may be
made orally or in writing and, if made orally, must be confirmed immediately in
writing (which may be by telecopy, provided that such telecopy is promptly
followed by delivery of an original signed notice) on the same Business Day on
which such oral notice is given; provided that any such oral notice shall be
deemed to be controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice. The Agent shall notify the
affected Lenders of the contents of each such notice on the date of its receipt
of the same or, if received after the applicable time set forth above on a
Business Day, on the next Business Day. In the event the Borrower fails to
select the Type of Loan applicable to a borrowing of a Loan, or the duration of
any Interest Period for any Libor Loan or IBOR Loan, within the time period and
otherwise as provided in this Section, such Loan (if outstanding as a Libor Loan
or an IBOR Loan) will be automatically Converted into a Base Rate Loan on the
last day of the Interest Period for such Libor Loan or IBOR Loan or (if
outstanding as a Base Rate Loan) will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan; provided, however, that in the case of a
failure to timely request a continuation of any Libor Loan denominated in an
Alternative Currency, such Libor Loan shall be continued as a Libor Loan in its
original currency with an Interest Period of one month. No Loan may be converted
into or continued as a Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Loan and reborrowed in the
other currency. The Borrower may not borrow any Libor Loan or IBOR Loan, Convert
any Base Rate Loan into a Libor Loan or IBOR Loan, Continue any Libor Loan as a
Libor Loan or Continue any IBOR Loan as an IBOR Loan if the Applicable Rate for
such Libor Loan or IBOR Loan (as applicable) would exceed the Maximum Rate.

 

42



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Libor Loan may be continued or
converted only on the last day of an Interest Period for such Libor Loan. During
the existence of a Default, no Loans may be requested as, converted to or
continued as Libor Loans (whether in US Dollars or any Alternative Currency)
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Libor Loans denominated in an
Alternative Currency be prepaid, or redenominated into US Dollars in the amount
of the US Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

Section 5.4 Prepayments.

(a) Mandatory.

(i) Overadvance. If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall, within one Business
Day after the occurrence thereof, prepay Loans in an amount equal to such excess
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess or do a combination of the foregoing in an aggregate amount equal to
such excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 5.4(a) unless, after
the prepayment in full of the Loans, the Total Outstandings exceed the Aggregate
Commitments then in effect.

(ii) Swingline Loans. Within one (1) Business Day after any demand therefor by
the Agent or the Swingline Lender, the Borrower shall prepay in full the
outstanding principal amount of the Swingline Loans.

(iii) Alternative Currency Overadvance. If the Agent notifies the Borrower at
any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay Loans or
Cash Collateralize the L/C Obligations denominated in Alternative Currencies or
do a combination of the foregoing in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit then in effect.

(b) Optional. Subject to Section 5.2 and the provisions of this clause (b), the
Borrower may, at any time and from time to time without premium or penalty upon
prior notice to the Agent as specified in Section 5.3, prepay or repay Loans in
full or in part. Libor Loans and IBOR Loans may be prepaid or repaid only on the
last day of the Interest Period applicable thereto unless the Borrower pays to
the Agent, for the account of the applicable Lenders or Lender, or, if
applicable, to the Swingline Lender, any amounts due under Section 6.5 as a
result of such prepayment or repayment.

Section 5.5 Method of Payment.

(a) General. Except as otherwise expressly provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under the Loan
Documents shall be made to the Agent at the Principal Office for the account of
each Lender’s Applicable Lending Office in US Dollars and in immediately
available funds by 11:00 a.m. on the date when due. All payments made by the
Borrower hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Agent, at the Applicable

 

43



--------------------------------------------------------------------------------

Lending Office in such Alternative Currency and in Same Day Funds not later than
the Applicable Time specified by the Agent. All payments of principal in respect
of Swingline Loans shall be made directly to the Swingline Lender in US Dollars
and in immediately available funds by 11 a.m. on the date when due. All payments
to be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or set-off. Without limiting the generality of
the foregoing, the Agent may require that any payments due under this Agreement
be made in the United States. If, for any reason, the Borrower is prohibited by
any law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in US Dollars in the US Dollar Equivalent
of the Alternative Currency payment amount. All payments shall be applied with
respect to Libor Loans in the same Alternative Currency until such Revolving
Loans are paid in full. The Agent will promptly distribute to each Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Applicable
Lending Office. All payments received by the Agent (i) after 11:00 a.m., in the
case of payments in US Dollars, or (ii) after the Applicable Time specified by
the Agent in the case of payments in an Alternative Currency, shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower under this Section shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) Application of Payments. Unless the Agent expressly agrees otherwise and
subject to the prepayment of any Swingline Loans pursuant to Section 5.4(a)(ii),
the Borrower shall, at the time of making each such payment, specify to the
Agent the sums payable under the Loan Documents to which such payment is to be
applied (and in the event that the Borrower fails to so specify, or if an Event
of Default is in existence, the Agent shall apply such payment to outstanding
Base Rate Loans prior to any application to any Libor Loans or IBOR Loans). Each
payment received by the Agent under any Loan Document for the account of a
Lender shall be paid to such Lender by 1:00 p.m. on the date the payment is
deemed made to the Agent in immediately available funds, for the account of such
Lender’s Applicable Lending Office. Whenever any payment under any Loan Document
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest or fees, as
the case may be.

Section 5.6 Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each advance of Revolving Loans shall be made by the Lenders, each payment
of facility fees under Section 4.6, and each termination or reduction of the
Aggregate Commitments shall be made, paid or applied (as applicable) pro rata
according to the Lenders’ respective Commitment Percentages; (b) the making,
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 6.4) shall be made pro rata among the
Lenders holding Loans of such Type according to their respective Commitment
Percentages; and (c) each payment and prepayment of principal of or interest on
Revolving Loans by the Borrower shall be made to the Agent for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of its Revolving Loans; provided that as long as no default in the payment of
interest exists, payments of interest made when Lenders are holding different
Types of Revolving Loans as a result of the application of Section 6.4 shall be
made to the Lenders in accordance with the amount of interest owed to each. If
at any time payment, in whole or in part, of any amount distributed by the Agent
hereunder is rescinded or must otherwise be restored or returned by the Agent as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, then each Person receiving any portion of such amount
agrees, upon demand, to return the portion of such amount it has received to the
Agent.

 

44



--------------------------------------------------------------------------------

Section 5.7 Sharing of Payments. If a Lender shall obtain, on account of the
Revolving Loans made by such Lender or the participations by such Lender in L/C
Obligations and Swingline Loans held by it, any payment (whether voluntary,
involuntary, by right of set-off or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, it shall promptly purchase from
the other Lenders participations in the portions of the Revolving Loans made by
them and/or subparticipations in the participations in L/C Obligations and
Swingline Loans held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share such excess payment pro rata with each of them.
To such end, all of the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if all or any
portion of such excess payment is thereafter rescinded or must otherwise be
restored. The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any Lender so purchasing a participation in
accordance with this Section may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct creditor of the Borrower in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness,
liability or obligation of the Borrower. The provisions of this Section 5.7
shall not be construed to apply to (A) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 5.9, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Loans or subparticipations in
L/C Obligations or Swingline Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

Section 5.8 Non-Receipt of Funds by the Agent.

(a) Funding by Lenders; Presumption by Agent. In the case of any borrowing of
Revolving Loans, each Lender shall make its share of such borrowing available to
the Agent in Same Day Funds at the Agent’s Applicable Lending Office for the
applicable currency not later than 1:00 p.m., in the case of a borrowing
denominated in US Dollars, and not later than the Applicable Time specified by
the Agent in the case of a borrowing in an Alternative Currency, in each case,
on the Business Day specified in the notice of borrowing. Unless the Agent shall
have received notice from a Lender prior to the proposed date of any borrowing
of Libor Loans (or, in the case of any borrowing of Base Rate Loans, prior to
12:00 noon on the date of such borrowing) that such Lender will not make
available to the Agent such Lender’s share of such borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Section 5.1 and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable borrowing to the Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower

 

45



--------------------------------------------------------------------------------

may have against a Lender that shall have failed to make such payment to the
Agent. A notice of the Agent to any Lender or the Borrower with respect to any
amount owing under this clause (a) shall be conclusive, absent manifest error.

(b) Payments by Borrower; Presumption by Agent. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Overnight Rate. A
notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this clause (b) shall be conclusive, absent manifest error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 15.2(b) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 15.2(b) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 15.2(b).

Section 5.9 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Agent or the L/C
Issuer (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing
that has not been repaid, or (ii) if, as of the Maturity Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all such L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Agent, the L/C Issuer or the Swingline Lender, the
Borrower shall deliver to the Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 5.10(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Agent, for the benefit of the Agent, the L/C Issuer and
the Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as Cash Collateral pursuant hereto,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 5.9(c). If at any
time the Agent determines that Cash Collateral is subject to any right or claim
of any Person other than the Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Agent, pay or provide to the Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.

 

46



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 5.9 or
Section 5.4, 5.10 or 13.2 or Article 2 or 3 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 15.7(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default (and following application as
provided in this Section 5.9 may be otherwise applied in accordance with
Section 13.2), and (y) the Person providing Cash Collateral and the L/C Issuer
or Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 5.10 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 15.10.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 13 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 13.4), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer
or Swingline Lender hereunder; third, if so determined by the Agent or requested
by the L/C Issuer or Swingline Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so long
as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this

 

47



--------------------------------------------------------------------------------

Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 8.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.10(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 4.6 for any period during which that Lender is
a Defaulting Lender only to the extent allocable to the sum of (1) the
Outstanding Amount of the Revolving Loans funded by it and (2) its Commitment
Percentage of the stated amount of Letters of Credit and Swingline Loans for
which it has provided Cash Collateral pursuant to Article 2, Article 3,
Section 5.4, Section 5.9, or Section 5.10(a)(ii), as applicable (and the
Borrower shall (A) be required to pay to each of the L/C Issuer and the
Swingline Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 3.9.

(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Articles
2 and 3, the “Commitment Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Agent, the Swingline Lender and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of Loans of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 5.10(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

48



--------------------------------------------------------------------------------

ARTICLE 6

Change in Circumstances

Section 6.1 Increased Cost and Reduced Return.

(a) Increased Cost. If any Regulatory Change:

(i) shall subject any Lender or the L/C Issuer (or its Applicable Lending
Office) to any tax, duty or other charge with respect to any Loan whose interest
is determined by reference to the Libor Base Rate or the IBOR Base Rate, its
Note or its obligation to make any Loan whose interest is determined by
reference to the Libor Base Rate or the IBOR Base Rate available to the Borrower
or (as the case may be) issuing or participating in Letters of Credit, or change
the basis of taxation of any amounts payable to such Lender (or its Applicable
Lending Office) under this Agreement or its Note in respect of any Loan whose
interest is determined by reference to the Libor Base Rate or the IBOR Base Rate
(other than franchise taxes or taxes imposed on or measured by the net income of
such Lender by the jurisdiction in which such Lender is organized, has its
principal office or such Applicable Lending Office or is doing business);

(ii) shall impose, modify or deem applicable any reserve, special deposit,
assessment or similar requirement (other than the (A) Eurocurrency Reserve
Percentage utilized in the determination of the Libor Rate or the IBOR Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth on Schedule 1.1B) relating to any extensions of credit or other assets of,
or any deposits with or other liabilities or commitments of, such Lender or L/C
Issuer (or its Applicable Lending Office), including the Commitment of such
Lender hereunder;

(iii) shall impose on such Lender or L/C Issuer (or its Applicable Lending
Office), the London interbank market or the offshore interbank market (with
respect to the IBOR Rate) any other condition affecting this Agreement or its
Note or any of such extensions of credit or liabilities or commitments; or

(iv) shall result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Libor Loans.

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing or
maintaining any Loan whose interest is determined by reference to the Libor Base
Rate or the IBOR Base Rate or to reduce any sum received or receivable by such
Lender (or its Applicable Lending Office) under this Agreement or its Note with
respect to any Loan whose interest is determined by reference to the Libor Base
Rate or the IBOR Base Rate, then the Borrower shall pay to such Lender on demand
such amount or amounts as will compensate such Lender for such increased cost or
reduction. If any Lender requests compensation by the Borrower under this
Section 6.1(a), the Borrower may, by notice to such Lender (with a copy to the
Agent), suspend the obligation of such Lender to make or maintain any Loan whose
interest is determined by reference to the Libor Base Rate or the IBOR Base
Rate, or to Convert Base Rate Loans into Libor Loans or IBOR Loans, until the
event or

 

49



--------------------------------------------------------------------------------

condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 6.4 shall be applicable); provided that such suspension
shall not affect the right of such Lender to receive the compensation so
requested.

(b) Capital Adequacy. If, after the date hereof, any Lender shall have
determined that any Regulatory Change has or would have the effect of reducing
the rate of return on the capital of such Lender or any corporation controlling
such Lender as a consequence of such Lender’s obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time upon demand, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.

(c) Claims Under this Section 6.1. Each Lender shall promptly notify the
Borrower and the Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 6.1 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 6.1 shall furnish to the
Borrower and the Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder, which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

Section 6.2 Limitation on Libor Loans and IBOR Loans. If on or prior to the
first day of any Interest Period for any Libor Loan or IBOR Loan:

(a) the Agent (with respect to the Libor Rate) or the Swingline Lender (with
respect to the IBOR Rate) determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Libor Base Rate or the IBOR
Rate, as applicable, for such Interest Period;

(b) the Required Lenders determine (which determination shall be conclusive) and
notify the Agent that the Libor Base Rate will not adequately and fairly reflect
the cost to the Lenders of funding Libor Loans (whether denominated in US
Dollars or an Alternative Currency) for such Interest Period; or

(c) the Swingline Lender determines (which determination shall be conclusive)
and notifies the Agent that the IBOR Rate will not adequately and fairly reflect
the cost to the Swingline Lender of funding IBOR Loans for such Interest Period;

then the Agent shall give the Borrower prompt notice thereof specifying the
amounts or periods, and so long as such condition remains in effect, (i) the
Lenders shall be under no obligation to make additional Libor Loans or IBOR
Loans (as applicable) available to the Borrower, Continue Libor Loans or IBOR
Loans (as applicable) or to Convert Base Rate Loans into Libor Loans or IBOR
Loans (as applicable) and the Borrower shall, on the last day(s) of the then
current Interest Period(s) for the outstanding Libor Loans or IBOR Loans (as
applicable), either prepay such Libor Loans or IBOR Loans (as applicable) or
Convert such Libor Loans or IBOR Loans (as applicable) into Base Rate Loans in
accordance with the terms of this Agreement and (ii) the utilization of the
Libor Base Rate component in determining the Base Rate shall be suspended.

 

50



--------------------------------------------------------------------------------

Section 6.3 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Libor Base Rate or the IBOR Base Rate (as applicable) (whether
denominated in US Dollars or an Alternative Currency) hereunder, then such
Lender shall promptly notify the Borrower and the Agent thereof and such
Lender’s obligation to make or Continue Libor Loans or IBOR Loans (as
applicable) in the affected currency or currencies or to Convert Base Rate Loans
into Libor Loans or IBOR Loans (as applicable) shall be suspended until such
time as such Lender may again make, maintain and fund Libor Loans or IBOR Loans
(as applicable) (in which case the provisions of Section 6.4 shall be
applicable). If such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate of which is determined by
reference to the Libor Base Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Libor Base Rate
component of the Base Rate until such time as such Lender may again make and
maintain Base Rate Loans the interest rate of which is determined by reference
to the Libor Base Rate.

Section 6.4 Treatment of Affected Loans. If the obligation of any Lender to make
a particular Libor Loan or IBOR Loan (as applicable) available to the Borrower
or to Continue or to Convert Base Rate Loans into, Libor Loans or IBOR Loans (as
applicable) shall be suspended pursuant to Section 6.1 or Section 6.3 (Loans of
such Type being herein called “Affected Loans”), such Lender’s Affected Loans
shall be automatically Converted into Base Rate Loans (the interest rate on
which Base Rate Loans shall, if necessary, be determined by the Agent without
reference to the Libor Base Rate component of the Base Rate) on the last day(s)
of the then current Interest Period(s) for the Affected Loans (or, in the case
of a Conversion required by Section 6.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 6.1 or Section 6.3 that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as Libor
Loans or IBOR Loans (as applicable) shall be made or Continued instead as Base
Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into Libor Loans or IBOR Loans (as applicable) shall remain as Base
Rate Loans.

With respect to outstanding Revolving Loans, if such Lender gives notice to the
Borrower (with a copy to the Agent) that the circumstances specified in
Section 6.1 or Section 6.3 that gave rise to the Conversion of such Lender’s
Affected Loans no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when Libor Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Libor Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding Libor Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitment Percentages.

Section 6.5 Compensation. Upon the request of any Lender, the Borrower shall pay
to such Lender such amount or amounts as shall be sufficient (in the reasonable
opinion of such Lender) to compensate it for any loss, cost or expense
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain any Loan, from fees payable to terminate the deposits from which
such funds were obtained, or

 

51



--------------------------------------------------------------------------------

from the performance of any foreign exchange contract, any customary
administrative fees charged by the Lender in connection with the foregoing and
any such amounts incurred in connection with syndication of this Agreement)
incurred by it as a result of:

(a) any payment, prepayment or Conversion by the Borrower of a Libor Loan or an
IBOR Loan for any reason (including the acceleration of the Loans pursuant to
Section 13.2) on a date other than the last day of the Interest Period for such
Libor Loan or IBOR Loan;

(b) any failure by the Borrower for any reason (including the failure of any
condition precedent specified in Article 8 to be satisfied) to borrow, Convert,
Continue or prepay a Libor Loan or an IBOR Loan on the date for such borrowing,
Conversion, Continuation or prepayment specified in the relevant notice of
borrowing, prepayment, Continuation or Conversion under this Agreement; or

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 6.5, each Lender shall be deemed to have funded each Libor Loan
made by it at the Libor Base Rate used in determining the Libor Rate for such
Libor Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Libor Loan was in fact so funded.

Notwithstanding the foregoing provisions of this Section 6.5, if at any time the
mandatory prepayment of the Loans pursuant to Section 5.4(a) would result in the
Borrower incurring breakage costs under this Section 6.5 as a result of Libor
Loans or IBOR Loans being prepaid other than on the last day of an Interest
Period applicable thereto (collectively, the “Affected Libor/IBOR Loans”), then
the Borrower may in its sole discretion initially deposit a portion (up to 100%)
of the amounts that otherwise would have been paid in respect of the Affected
Libor/IBOR Loans with the Agent (which deposit, after giving effect to interest
to be earned on such deposit prior to the last day of the relevant Interest
Periods, must be equal in amount to the amount of Affected Libor/IBOR Loans not
immediately prepaid) to be held as security for the obligations of the Borrower
hereunder pursuant to a cash collateral agreement to be entered into in form and
substance satisfactory to the Agent, with such cash collateral to be directly
applied upon the first occurrence (or occurrences) thereafter of the last day of
an Interest Period applicable to the Affected Libor/IBOR Loans (or such earlier
date or dates as shall be requested by the Borrower), to repay an aggregate
principal amount of the Loans equal to the Affected Libor/IBOR Loans not
initially repaid pursuant to this sentence.

Section 6.6 Taxes.

(a) Withholding Taxes. Except as otherwise provided in this Agreement, any and
all payments by the Borrower or any Guarantor to or for the account of any
Lender or the Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, excluding, in the case of each Lender or the Agent (as
applicable), taxes imposed on or measured by its income and franchise taxes
imposed on it by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Agent (as the case may be) is organized,
located or doing business or any political subdivision thereof, and excluding in
the case of any Foreign Lender taxes arising as a result of such Lender’s
failure to comply with Section 15.21 (all such non-excluded taxes, duties,
levies,

 

52



--------------------------------------------------------------------------------

imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Borrower or any Guarantor shall be required by
law to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Lender or the Agent (as applicable), (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 6.6) such Lender or the Agent (as applicable) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower or any Guarantor, as applicable, shall make such deductions, (iii) the
Borrower or any Guarantor, as applicable, shall pay the full amount deducted to
the relevant taxing authority or other authority in accordance with applicable
law and (iv) the Borrower or any Guarantor, as applicable, shall furnish to the
Agent the original or a certified copy of a receipt evidencing payment thereof.

(b) Stamp Taxes, Etc. In addition, the Borrower agrees to pay any and all
present or future stamp or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under this
Agreement or any other Loan Document or from the execution or delivery of, or
otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”).

(c) Tax Indemnification. THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND THE
AGENT-RELATED PERSONS FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING
ANY TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 6.6) PAID BY SUCH LENDER OR ANY AGENT-RELATED PERSON
(AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, OTHER THAN PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES ARISING AS A RESULT OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT ON THE PART OF SUCH LENDER OR AGENT-RELATED PERSON.

ARTICLE 7

Guaranties

Section 7.1 Guaranties. Each Domestic Subsidiary of the Borrower party to the
Subsidiary Guaranty as of the Closing Date and any other Subsidiary of the
Borrower which at any time Guarantees the indebtedness, liabilities and
obligations of the Borrower under any Debt of the Borrower or any Domestic
Subsidiary permitted under Section 11.1(l) shall guarantee payment and
performance of the Obligations pursuant to the Subsidiary Guaranty.
Additionally, the Borrower shall cause one or more of its other Domestic
Subsidiaries (if any) to Guarantee (by means of the execution and delivery of a
Joinder Agreement) payment and performance of the Obligations pursuant to the
Subsidiary Guaranty as follows: (a) in the event that any Domestic Subsidiary of
the Borrower which is not a Guarantor has assets of a net book value in excess
of $25,000,000 or gross revenue for the most recently completed four (4) Fiscal
Quarters in excess of $25,000,000, the Borrower shall cause such Domestic
Subsidiary to become a Guarantor as provided by Section 7.2 and (b) in the event
that the Borrower’s Domestic Subsidiaries which are not previously Guarantors
hereunder have assets, in the aggregate for all such Domestic Subsidiaries, of a
net book value in excess of $100,000,000 or gross revenue for the most recently
completed four (4) Fiscal Quarters in excess of $100,000,000, the Borrower shall
cause one or more of such Subsidiaries to become Guarantors as provided by
Section 7.2 with the effect that the assets and gross revenue of the remaining
Domestic Subsidiaries of the Borrower which are not Guarantors hereunder do not
exceed $100,000,000 as of such date.

 

53



--------------------------------------------------------------------------------

Section 7.2 New Guarantors. In the event that the Borrower is required to cause
one or more of its Subsidiaries to become Guarantors as set forth in
Section 7.1, such new Guarantor or Guarantors (as the case may be) shall,
contemporaneously with the delivery of the financial statements required by
Section 10.1(a) and Section 10.1(b), execute and deliver to the Agent a Joinder
Agreement pursuant to which each such Subsidiary of the Borrower becomes a
Guarantor under this Agreement and such other certificates and documentation,
including the items otherwise required pursuant to Section 8.1, as the Agent may
reasonably request.

ARTICLE 8

Conditions Precedent

Section 8.1 Conditions to Effectiveness. This Agreement shall become effective
when each of the conditions precedent set forth in this Section 8.1 has been
satisfied or waived with the consent of the Lenders (or, with respect to
Sections 8.1(a)(xiii) and 8.1(b), with the consent of the Persons entitled to
receive payment). The effectiveness of this Agreement is subject to the
conditions that the Agent shall have received all of the following in form and
substance satisfactory to the Agent and each Lender:

(a) Deliveries. The Agent shall have received on or before the Closing Date all
of the following, each dated (unless otherwise indicated) the Closing Date, in
form and substance satisfactory to the Agent and each of the Lenders:

(i) Resolutions; Authority. For each of the Borrower and the Guarantors,
resolutions of its board of directors (or similar governing body) certified by
its Secretary or an Assistant Secretary which authorize its execution, delivery
and performance of the Loan Documents to which it is or is to be a party;

(ii) Incumbency Certificate. For each of the Borrower and the Guarantors, a
certificate of incumbency certified by the Secretary or an Assistant Secretary
certifying the names of its officers (A) who are authorized to sign the Loan
Documents to which it is or is to be a party (including the certificates
contemplated herein) together with specimen signatures of each such officer and
(B) who will, until replaced by other officers duly authorized for that purpose,
act as its representatives for the purposes of signing documentation and giving
notices and other communications in connection with this Agreement and the
transactions contemplated hereby;

(iii) Organizational Documents. For each of the Borrower and the Guarantors, the
certificate of incorporation, certificate of formation, certificate of limited
partnership or other similar document certified by the Secretary of State of the
state of its incorporation, formation or organization and dated a current date
(or, in lieu thereof, a certification from the Secretary of such Person that
such document has not changed from a certified copy thereof previously delivered
to the Agent);

(iv) Bylaws. For each of the Borrower and the Guarantors, the bylaws, operating
agreement; partnership agreement or similar agreement certified by its Secretary
or an Assistant Secretary (or, in lieu thereof, a certification from the
Secretary of such Person that such document has not changed from a certified
copy thereof previously delivered to the Agent);

 

54



--------------------------------------------------------------------------------

(v) Governmental Certificates. For each of the Borrower and the Guarantors,
certificates (dated within thirty (30) days of the Closing Date) of the
appropriate Governmental Authorities of the state of incorporation, formation or
organization as to its existence and, to the extent applicable, good standing;

(vi) Credit Agreement. This Agreement, together with all Exhibits and other
attachments (if any), duly executed by the Borrower, the Agent, the L/C Issuer
and the Lenders;

(vii) Notes. The Revolving Notes and the Swingline Note executed by the
Borrower;

(viii) Subsidiary Guaranty. The Subsidiary Guaranty, duly executed by each of
the Guarantors;

(ix) Disclosure Letter. The Disclosure Letter, together with all Schedules and
any other attachments (if any), duly executed by the Borrower in form and
substance acceptable to the Agent;

(x) Certificate of Compliance. A certificate of the chief financial officer or
the Treasurer of the Borrower setting forth a calculation of the financial
covenant in Article 12 as of the Borrower’s Fiscal Quarter ended August 1, 2010
(using the Borrower’s current lease accounting) and stating that the conditions
in Section 8.2 have been satisfied;

(xi) Consents. Copies of all material consents or waivers necessary for the
execution, delivery and performance by the Borrower and each Guarantor of the
Loan Documents to which it is a party, as the Agent may require;

(xii) Opinions of Counsel. Satisfactory opinions of legal counsel to the
Borrower and the Guarantors as to such matters as the Agent may request; and

(xiii) Fees. Payment of all fees payable to the Lenders including those fees set
forth in the Fee Letter;

(b) Attorney Costs. The Attorney Costs referred to in Section 15.1 for which
statements have been presented shall have been paid in full (or shall be paid
with the proceeds of the initial Loans made on the Closing Date);

(c) No Material Adverse Change. As of the Closing Date, no material adverse
change shall have occurred with respect to (i) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower (individually) or the Borrower and its Subsidiaries
(taken as a whole) since January 31, 2010 or (ii) in the facts and information
regarding such Persons disclosed to the Agent and the Lenders prior to the
Closing Date; and

(d) Additional Documentation. The Agent and the Lenders shall have received such
additional approvals, opinions or other documentation as the Agent, the L/C
Issuer or any Lender may reasonably request.

 

55



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 14.3, for purposes of determining compliance with the conditions
specified in this Section 8.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

Section 8.2 All Advances. The obligation of each Lender to make any Loan
(including the initial Loans) and the obligation of the L/C Issuer to make any
L/C Credit Extension (including the initial L/C Credit Extension) is subject to
the following additional conditions precedent:

(a) No Default. No Default shall have occurred and be continuing, or would
result from such Loan or L/C Credit Extension;

(b) Representations and Warranties. All of the representations and warranties
contained in Article 9 and in the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Loan or L/C Credit
Extension with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date; and

(c) No Material Adverse Change. No material adverse change shall have occurred
with respect to the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrower
(individually) or the Borrower and its Subsidiaries (taken as a whole) since
January 31, 2010.

(d) No Material Adverse Change With Respect to Alternative Currency. In the case
of a Loan or an L/C Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent, the Required
Lenders (in the case of a Loan to be denominated in an Alternative Currency) or
the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Loan or L/C Credit
Extension to be denominated in the relevant Alternative Currency.

Each notice of borrowing and request for an L/C Credit Extension by the Borrower
hereunder shall constitute a representation and warranty by the Borrower that
the conditions precedent set forth in this Section 8.2 have been satisfied (both
as of the date of such notice and, unless the Borrower otherwise notifies the
Agent prior to the date of such borrowing or L/C Credit Extension, as
applicable, as of the date of such borrowing or L/C Credit Extension).

ARTICLE 9

Representations and Warranties

To induce the Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants that the following statements are, and after giving
effect to the transactions contemplated hereby will be, true, correct and
complete:

Section 9.1 Existence, Power and Authority.

 

56



--------------------------------------------------------------------------------

(a) The Borrower and each of its Subsidiaries: (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect.

(b) The Borrower and each of its Subsidiaries has the power and authority to
execute, deliver and perform its respective obligations under the Loan Documents
to which it is or may become a party.

Section 9.2 Financial Condition.

(a) Financial Statements. The Borrower has delivered to the Agent and each
Lender (i) audited financial statements of the Borrower and its Subsidiaries as
of and for the Fiscal Years ended February 2, 2008, February 1, 2009 and
January 31, 2010 and (ii) unaudited financial statements of the Borrower and its
Subsidiaries as of and for the portion of the current (as of the date hereof)
Fiscal Year through the period ended August 1, 2010. Except as set forth on
Schedule 9.2 to the Disclosure Letter, such financial statements have been
prepared in accordance with GAAP (subject to year-end audit adjustments and the
absence of footnotes in the case of the financial statements described in clause
(ii) preceding), and present fairly the financial condition of the Borrower and
its Subsidiaries as of the respective dates indicated therein and the results of
operations for the respective periods indicated therein. Neither the Borrower
nor any of its Subsidiaries has any material contingent liabilities, liabilities
for taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments except as referred to or reflected in
the financial statements referred to in clause (ii) preceding. Since the date of
the latest audited financial statements referred to in clause (i) preceding, no
material adverse change has occurred with respect to the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower (individually) or of the Borrower and
its Subsidiaries (taken as a whole).

(b) Projections. The projections delivered by the Borrower to the Agent and
included in the Offering Memorandum have been prepared by the Borrower in light
of the past operation of the business of the Borrower and its Subsidiaries. All
such projections represent, as of the date thereof, a good faith estimate by the
Borrower and its senior management of the financial conditions and performance
of the Borrower and its Subsidiaries based on assumptions believed to be
reasonable at the time made (provided that the performance of the Borrower and
its Subsidiaries may vary from such projections).

Section 9.3 Corporate and Similar Action; No Breach. The execution, delivery and
performance by the Borrower and each of its Subsidiaries of the Loan Documents
to which it is or may become a party, compliance with the terms and provisions
thereof, the issuance of Letters of Credit, the borrowings hereunder and the use
of proceeds thereof have been duly authorized by all requisite action on the
part of the Borrower and each of its Subsidiaries, respectively, and do not and
will not (a) violate or conflict with, or result in a breach of, or require any
consent under (i) the articles of incorporation, bylaws or other organizational
documents (as applicable) of such Person, (ii) any applicable law, rule or
regulation or any order, writ, injunction or decree of any Governmental
Authority or arbitrator or (iii) any material agreement or instrument to which
such Person is a party or by which any of them or any of their property is bound
or subject or (b) constitute a default under any such material agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of such Person.

 

57



--------------------------------------------------------------------------------

Section 9.4 Operation of Business. Each of the Borrower and its Subsidiaries
possesses all material licenses, Permits, franchises, patents, copyrights,
trademarks and tradenames or rights thereto necessary to conduct its business
substantially as now conducted and as presently proposed to be conducted, and
neither the Borrower nor any of its Subsidiaries is in violation of any valid
rights of others with respect to any of the foregoing where such violation could
be expected to have a Material Adverse Effect. Except as set forth in
Schedule 9.4 to the Disclosure Letter, since January 31, 2010, the Borrower and
its Subsidiaries have conducted their respective businesses only in the ordinary
and usual course.

Section 9.5 Litigation and Judgments. Except as set forth in Schedule 9.5 to the
Disclosure Letter, there is no action, suit, investigation or proceeding before
or by any Governmental Authority or arbitrator pending or threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, except as
set forth in Schedule 9.5 to the Disclosure Letter, there are no outstanding
judgments against the Borrower or any of its Subsidiaries in excess of
$1,000,000.

Section 9.6 Rights in Properties; Liens. The Borrower and each of its
Subsidiaries has good title to or valid leasehold interests in its respective
Properties, real and personal, and none of such Properties or leasehold
interests of the Borrower or any of its Subsidiaries is subject to any Lien,
except as permitted by Section 11.2.

Section 9.7 Enforceability. The Loan Documents to which the Borrower or any
Subsidiary of the Borrower is a party, when executed and delivered, shall
constitute the legal, valid and binding obligations of the Borrower or such
Subsidiary, as applicable, enforceable against such Person in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

Section 9.8 Approvals. No authorization, approval or consent of, and no filing
or registration with, any Governmental Authority or other third-party is or will
be necessary for the execution, delivery or performance by the Borrower or any
Subsidiary of the Borrower of the Loan Documents to which it is or may become a
party, except where the failure to obtain any such authorization, approval or
consent could not reasonably be expected to have a Material Adverse Effect, or
for the validity or enforceability thereof.

Section 9.9 Debt. Neither the Borrower nor any of its Subsidiaries has any Debt,
except as set forth in Schedule 9.9 to the Disclosure Letter or as otherwise
permitted by Section 11.1.

Section 9.10 Taxes. Except as set forth in Schedule 9.10 to the Disclosure
Letter or, after the Closing Date, matters which do not violate Section 10.4,
the Borrower and each Subsidiary of the Borrower have filed all federal and
other material tax returns required to be filed, including all income, franchise
and employment tax returns, and all material property and sales tax returns, and
have paid all of their respective liabilities for taxes, assessments,
governmental charges and other levies shown as due and payable on such returns
and all other material liabilities for taxes, assessments, governmental charges
and other levies that are due and payable other than, in each case, those being
contested in good faith by appropriate proceedings diligently pursued for which
adequate reserves have been established in accordance with GAAP. Except as set
forth in Schedule 9.10 to the Disclosure Letter or, after the Closing Date,
matters which do not violate Section 10.4, there is no pending investigation of
the Borrower or any Subsidiary of the Borrower by any taxing authority with
respect to any liability for tax or of any pending but unassessed tax liability
of the Borrower or any Subsidiary of the Borrower.

Section 9.11 Margin Securities. The Borrower is not engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the

 

58



--------------------------------------------------------------------------------

meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of each
borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 11.2 or Section 11.8 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 13.1(i) will be margin stock.

Section 9.12 ERISA. With respect to each Plan, the Borrower and each Subsidiary
of the Borrower is in compliance with all applicable provisions of ERISA.
Neither a Reportable Event nor a Prohibited Transaction has occurred and is
continuing with respect to any Plan. No notice of intent to terminate a Plan has
been filed, nor has any Plan been terminated. As of the Closing Date, no
circumstances exist which constitute grounds entitling the PBGC to institute
proceedings to terminate, or appoint a trustee to administer, a Plan, nor has
the PBGC instituted any such proceedings. Neither the Borrower, any of its
Subsidiaries nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. The Borrower, each Subsidiary of the Borrower and each
ERISA Affiliate have met their minimum funding requirements under ERISA with
respect to each Plan. Except as set forth in Schedule 9.12 to the Disclosure
Letter, the present value of all vested benefits under each Plan do not exceed
the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
ERISA. Neither the Borrower, any of its Subsidiaries nor any ERISA Affiliate has
any outstanding liability to the PBGC under ERISA (other than liability for the
payment of PBGC premiums in the ordinary course of business).

Section 9.13 Disclosure. All factual information furnished by or on behalf of
the Borrower or any Subsidiary of the Borrower to the Agent or any Lender for
purposes of or in connection with this Agreement, the other Loan Documents or
any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower or any
Subsidiary of the Borrower to the Agent or any Lender will be, true and accurate
in all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information not misleading in any material respect at such time in light of
the circumstances under which such information was provided (it being recognized
by the Lenders that projections and estimates as to future events are not to be
viewed as facts and that the actual results during the period or periods covered
by any such projections and estimates may differ from projected or estimated
results).

Section 9.14 Subsidiaries; Capitalization. As of the Closing Date, the Borrower
has no other Subsidiaries other than those listed in Schedule 9.14 to the
Disclosure Letter. As of the Closing Date, Schedule 9.14 to the Disclosure
Letter sets forth the jurisdiction of incorporation or organization of the
Borrower and its Subsidiaries, the percentage of the Borrower’s ownership of the
outstanding Voting Stock of each Subsidiary of the Borrower, and the authorized,
issued and outstanding Capital Stock of the Borrower and each Subsidiary of the
Borrower. All of the outstanding Capital Stock of the Borrower and its
Subsidiaries has been validly issued, is fully paid, is nonassessable and has
not been issued in violation of any preemptive or similar rights. As of the
Closing Date, except as disclosed in Schedule 9.14 to the Disclosure Letter,
there are (a) no outstanding subscriptions, options, warrants, calls or rights
(including preemptive rights) to acquire, and no outstanding securities or
instruments convertible into, Capital Stock of the Borrower or any of its
Subsidiaries and (b) no shareholder agreements, voting trusts or similar
agreements in effect and binding on any shareholder of (i) to the Borrower’s
knowledge, the Borrower or any of its Capital Stock or (ii) any Subsidiary of
the Borrower or any of their respective Capital Stock. All shares of Capital
Stock of the Borrower and its Subsidiaries were issued in compliance with all
applicable state and federal securities laws.

Section 9.15 Material Agreements. Except as set forth in Schedule 9.15 to the
Disclosure Letter, neither the Borrower nor any of its Subsidiaries is a party
to any indenture, loan or credit

 

59



--------------------------------------------------------------------------------

agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate restriction that could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is in
default, or has knowledge of facts or circumstances that with the giving of
notice or passage of time or both could be expected to result in a default, in
any respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
(including any indenture, loan or credit agreement, or any lease or other
similar agreement or instrument) to which it is a party where such default could
be expected to cause a Material Adverse Effect.

Section 9.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, rule, regulation, order or decree of
any Governmental Authority or arbitrator except for violations which could not
be expected to have a Material Adverse Effect.

Section 9.17 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940.

Section 9.18 [Reserved].

Section 9.19 Environmental Matters.

Except as disclosed on Schedule 9.19 to the Disclosure Letter:

(a) to the Borrower’s knowledge, the Borrower, each Subsidiary of the Borrower,
and all of their respective properties, assets and operations are in compliance
with all Environmental Laws; neither the Borrower nor any of its Subsidiaries
has knowledge of, nor has the Borrower or any Subsidiary of the Borrower
received notice of, any past, present or future condition, event, activity,
practice or incident which interferes with or prevents the compliance or
continued compliance of the Borrower or its Subsidiaries with all Environmental
Laws;

(b) the Borrower and its Subsidiaries have obtained and maintained, and are in
material compliance with, all material Permits, licenses and authorizations that
are required under applicable Environmental Laws;

(c) except in compliance in all material respects with applicable Environmental
Laws, during the course of the Borrower’s or any of its Subsidiaries’ ownership
of or operations on any real Property, there has been no generation, treatment,
recycling, storage or disposal of hazardous waste, as that term is defined in
40 CFR Part 261 or any state equivalent, use of underground storage tanks or
surface impoundments, use of asbestos-containing materials or use of
polychlorinated biphenyls (PCB) in hydraulic oils, electrical transformers or
other equipment that could reasonably be expected to have a Material Adverse
Effect, and the use which the Borrower and its Subsidiaries make and intend to
make of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal or Release of any
Hazardous Material on, in or from any of their properties or assets that could
reasonably be expected to have a Material Adverse Effect;

(d) neither the Borrower, any of its Subsidiaries, nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or, to their knowledge, threatened order from or agreement with
any Governmental Authority or other Person or subject to any judicial or
administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action or (iii) any Environmental Liabilities
arising from a Release or threatened Release;

 

60



--------------------------------------------------------------------------------

(e) there are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of the Borrower or any
Subsidiary of the Borrower that could reasonably be expected to result in any
Environmental Liabilities or to have a Material Adverse Effect;

(f) neither the Borrower nor any of its Subsidiaries is or operates a treatment,
storage or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
comparable provision of state law, and except as would not reasonably be
expected to have a Material Adverse Effect, each of the Borrower and each
Subsidiary of the Borrower is in compliance with all applicable financial
responsibility requirements of all applicable Environmental Laws;

(g) neither the Borrower nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting an unauthorized
Release; and

(h) no Lien arising under any Environmental Law has attached to any property or
revenues of the Borrower or any Subsidiary of the Borrower.

Section 9.20 [Reserved].

Section 9.21 Employee Matters. Except as set forth on Schedule 9.21 to the
Disclosure Letter, as of the Closing Date (a) neither the Borrower nor any of
its Subsidiaries, nor any of their respective employees, is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending with respect to the employees of the Borrower or any
Subsidiary of the Borrower and no union or collective bargaining unit has sought
such certification or recognition with respect to the employees of the Borrower
or any Subsidiary of the Borrower and (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of the Borrower and
the Subsidiaries of the Borrower after due inquiry, threatened between the
Borrower or any Subsidiary of the Borrower and its respective employees.

Section 9.22 Solvency. Each of the Borrower and the Subsidiary Guarantors,
individually and on a consolidated basis, is Solvent.

ARTICLE 10

Affirmative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit shall remain outstanding (unless such Letter of Credit is Cash
Collateralized in full), it will perform and observe the following covenants:

Section 10.1 Reporting Requirements. The Borrower will furnish to the Agent and
each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
seventy-five (75) days (or not later than the date on which consolidated
financial statements for such period are required to be delivered to the SEC
under the Securities Laws) after the end of each Fiscal Year of the Borrower:
(i) a copy of the annual audit report of the Borrower for such

 

61



--------------------------------------------------------------------------------

Fiscal Year containing, on a consolidated basis, a balance sheet and statements
of income, retained earnings and cash flows as at the end of such Fiscal Year
and for the Fiscal Year then ended, in each case setting forth in comparative
form the figures for the preceding Fiscal Year, all in reasonable detail and
audited and certified on an unqualified basis by Deloitte & Touche LLP or by
other independent registered public accounting firm of recognized standing
selected by the Borrower and reasonably acceptable to the Agent, to the effect
that such report has been prepared in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement and (ii) an opinion of such Registered
Public Accounting Firm independently assessing the Company’s internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley; and (iii) a
copy of the annual unaudited report of the Borrower and its Subsidiaries for
such Fiscal Year containing, on a consolidating basis balance sheets and
statements of income, retained earnings and cash flows as at the end of such
Fiscal Year and for the Fiscal Year then ended, in each case setting forth in
comparative form the figures for the preceding Fiscal Year, and in reasonable
detail certified by the chief financial officer or Treasurer of the Borrower to
have been prepared in accordance with GAAP (except for the absence of footnotes
and subject to normal year-end audit adjustments) and to fairly present the
financial condition and results of operation of the Borrower and its
Subsidiaries, on a consolidating basis at the date and for the Fiscal Year then
ended;

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days (or not later than the date on which consolidated
financial statements for such period are required to be delivered to the SEC
under the Securities Laws) for each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, beginning with the Fiscal Quarter ending
October 31, 2010, a copy of an unaudited financial report of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and for the portion of the
Fiscal Year then ended containing, on a consolidated basis, a balance sheet and
statements of income, retained earnings and cash flows, in each case setting
forth in comparative form the figures for the corresponding period of the
preceding Fiscal Year, all in reasonable detail certified by the chief financial
officer or Treasurer of the Borrower to have been prepared in accordance with
GAAP and to fairly present the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis, at the date and for
the periods indicated therein, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) Compliance Certificate. As soon as available, and in any event accompanying
the financial statements delivered in accordance with Section 10.1(a) and
Section 10.1(b), a Compliance Certificate, together with schedules setting forth
the calculations supporting the computations therein;

(d) Notice of Litigation, Etc. Promptly after receipt by the Borrower or any
Subsidiary of the Borrower of notice of the commencement thereof, notice of all
actions, suits and proceedings by or before any Governmental Authority or
arbitrator affecting the Borrower or any Subsidiary of the Borrower which, if
determined adversely to the Borrower or such Subsidiary of the Borrower, could
reasonably be expected to have a Material Adverse Effect;

(e) Notice of Default. As soon as possible and in any event within two
(2) Business Days after the chief executive officer, president, chief financial
officer, any vice president, secretary, assistant secretary, treasurer or any
assistant treasurer of the Borrower has knowledge of the occurrence of a
Default, a written notice setting forth the details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

 

62



--------------------------------------------------------------------------------

(f) ERISA. As soon as possible and in any event within thirty (30) days after
the Borrower or any Subsidiary of the Borrower knows, or has reason to know,
that

(i) any Termination Event with respect to a Plan has occurred or will occur,

(ii) the aggregate present value of the Unfunded Vested Accrued Benefits under
all Plans is equal to an amount in excess of $0 or

(iii) the Borrower or any Subsidiary of the Borrower is in “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
required by reason of the Borrower’s or any of its Subsidiaries’ complete or
partial withdrawal (as described in Section 4203 or 4205 of ERISA) from such
Multiemployer Plan,

the Borrower will provide the Agent and the Lenders with a certificate of its
chief financial officer or Treasurer setting forth the details of such event and
the action which is proposed to be taken with respect thereto, together with any
notice or filing which may be required by the PBGC or any other Governmental
Authority with respect to such event;

(g) Notice of Material Adverse Effect. As soon as possible and in any event
within four (4) Business Days of the discovery of any event or condition that
could reasonably be expected to have a Material Adverse Effect, notice of the
same;

(h) Proxy Statements, Periodic Reporting, Etc. As soon as available, one copy of
each financial statement, report, notice or proxy statement sent by the Borrower
or any Subsidiary of the Borrower to its stockholders generally and one copy of
each regular, periodic or special report, registration statement or prospectus
filed by the Borrower or any Subsidiary of the Borrower with any securities
exchange or the Securities and Exchange Commission or any successor agency; and

(i) General Information. Promptly, such other information concerning the
Borrower or any Subsidiary of the Borrower as the Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 10.1(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 15.12 or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that (i) the Borrower shall deliver paper
copies of such documents to the Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Agent and each Lender of the
posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything to the contrary contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 10.1(c) to the Agent and each of the Lenders. Except for such Compliance
Certificates, the Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no

 

63



--------------------------------------------------------------------------------

responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 15.20);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Agent and the Arranger shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”

Section 10.2 Maintenance of Existence; Conduct of Business. Except as permitted
by Section 11.3, the Borrower will, and will cause each Subsidiary of the
Borrower to, preserve and maintain (a) its corporate existence and (b) all of
its leases, privileges, Permits, franchises, qualifications and rights that are
necessary in the ordinary conduct of its business. The Borrower will, and will
cause each Subsidiary of the Borrower to, conduct its business in an orderly and
efficient manner in accordance with good business practices.

Section 10.3 Maintenance of Properties. Except as permitted by Section 11.3, the
Borrower will, and will cause each Subsidiary of the Borrower to, maintain, keep
and preserve all of its material Properties necessary in the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Section 10.4 Taxes and Claims. The Borrower will, and will cause each Subsidiary
of the Borrower to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments and governmental charges imposed
on it or its income or profits or any of its property and (b) all lawful claims
for labor, material and supplies, which, if unpaid, might become a Lien upon any
of its property; provided that neither the Borrower nor any Subsidiary of the
Borrower shall be required to pay or discharge any tax, levy, assessment or
governmental charge or charge for labor, material and supplies (i) which is
being contested in good faith by appropriate proceedings diligently pursued, and
for which adequate reserves in accordance with GAAP have been established and
(ii) if the failure to pay the same would not result in a Lien on the Property
of the Borrower or a Subsidiary of the Borrower other than a Permitted Lien.

Section 10.5 Insurance. To the extent reasonably available at commercially
reasonable expense, the Borrower will, and will cause each of its Subsidiaries
to, keep insured by financially sound and reputable insurers that are not
Affiliates of the Borrower all Property of a character usually insured by
responsible businesses engaged in the same or a similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such corporations or entities and carry such other insurance
as is usually carried by such businesses.

 

64



--------------------------------------------------------------------------------

Section 10.6 Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit representatives and agents of the Agent and each Lender,
during normal business hours and upon reasonable notice to the Borrower, to
examine, copy and make extracts from the Borrower’s or any of such Subsidiaries’
books and records, to visit and inspect the Borrower’s or any of such
Subsidiaries’ Properties and to discuss the business, operations and financial
condition of the Borrower or any of its Subsidiaries with the officers and
independent certified public accountants of such Person. The Borrower will, and
will cause each of its Subsidiaries to, authorize its accountants in writing
(with a copy to the Agent) to comply with this Section. The Agent or its
representatives may, at any time and from time to time at the Borrower’s
expense, conduct field exams for such purposes as the Agent or the Required
Lenders may reasonably request.

Section 10.7 Keeping Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.

Section 10.8 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws
(including all Environmental Laws, ERISA, the Code, Regulation U and Regulations
T and X of the FRB), rules, regulations, orders and decrees of a material nature
of any Governmental Authority or arbitrator other than any such laws, rules,
regulations, orders and decrees contested by appropriate actions or proceedings
diligently pursued, if adequate reserves in conformity with GAAP and
satisfactory to the Agent are established with respect thereto and except for
violations which could not reasonably be expected to have a Material Adverse
Effect.

Section 10.9 Compliance with Agreements. The Borrower will, and will cause each
of its Subsidiaries to, comply with all agreements, contracts and instruments
binding on it or affecting its properties or business other than such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect.

Section 10.10 Further Assurances.

(a) Further Assurance. The Borrower will, and will cause each of its
Subsidiaries to, execute and/or deliver pursuant to this clause (a) such further
documentation and take such further action as may be reasonably requested by the
Required Lenders to carry out the provisions and purposes of the Loan Documents.

(b) Subsidiary Joinder. The Borrower shall, and shall cause each Domestic
Subsidiary of the Borrower to, execute and deliver to the Agent such
documentation, including a Joinder Agreement, as the Agent may require to cause
each such Domestic Subsidiary to become a party to the Subsidiary Guaranty as
required by Article 7.

Section 10.11 ERISA. With respect to each Plan, the Borrower will, and will
cause each of its Subsidiaries to, comply with all minimum funding requirements
and all other material requirements of ERISA so as not to give rise to any
liability in excess of $5,000,000.

 

65



--------------------------------------------------------------------------------

ARTICLE 11

Negative Covenants

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit shall remain outstanding (unless such Letter of Credit is Cash
Collateralized in full), the Borrower will perform and observe the following
covenants:

Section 11.1 Debt. The Borrower will not, nor will it permit any Subsidiary of
the Borrower to, incur, create, assume or permit to exist any Debt, except:

(a) Debt to the Lenders pursuant to the Loan Documents;

(b) Debt described on Schedule 9.9 to the Disclosure Letter and any extensions,
renewals or refinancings of such existing Debt so long as (i) the principal
amount of such Debt after such renewal, extension or refinancing shall not
exceed the principal amount of such Debt which was outstanding immediately prior
to such renewal, extension or refinancing and (ii) such Debt shall not be
secured by any assets other than assets securing such Debt, if any, prior to
such renewal, extension or refinancing;

(c)(i) Debt of a Subsidiary Guarantor owed to the Borrower or another Subsidiary
Guarantor; provided that such Debt must according to its terms be fully
subordinate in all respects to any of such Subsidiary Guarantor’s indebtedness,
liabilities or obligations to the Agent and the Lenders pursuant to any Loan
Document; (ii) Debt between Subsidiaries that are not Subsidiary Guarantors; and
(iii) Debt of any Subsidiary that is not a Subsidiary Guarantor owed to the
Borrower or a Subsidiary Guarantor to the extent the related loan or advance was
permitted under Section 11.5(b) or 11.5(c);

(d) Guarantees and other Debt incurred in the ordinary course of business with
respect to surety and appeal bonds, performance and return-of-money bonds,
banker’s acceptances and other similar obligations including those of the type
described in Section 11.2(f);

(e) Debt constituting purchase money Debt (including Capital Lease Obligations)
and secured by purchase money Liens permitted by Section 11.2(g), provided upon
the incurrence of any such Debt, the aggregate principal amount of all Debt
outstanding under this Section 11.1(e) shall not exceed an amount equal to
fifteen percent (15.0%) of the Borrower’s Tangible Net Worth at such time;

(f) Debt of the type described in clause (l) of the definition of Debt, such
Debt, in aggregate principal or principal equivalent amount, not to exceed at
any time an amount equal to twenty percent (20.0%) of the Borrower’s Tangible
Net Worth;

(g) Debt constituting obligations to reimburse worker’s compensation insurance
companies for claims paid by such companies on behalf of the Borrower or any
Subsidiary of the Borrower in accordance with the policies issued to the
Borrower or any such Subsidiary;

(h) Debt secured by the Liens permitted by Section 11.2(d) and Section 11.2(e);

(i) unsecured Debt arising under, created by and consisting of Hedge Agreements,
provided, (i) such Hedge Agreements shall have been entered into for the purpose
of hedging

 

66



--------------------------------------------------------------------------------

actual risk and not for speculative purposes and (ii) that each counterparty to
such Hedge Agreement shall be a Lender (or an Affiliate thereof) or shall be
rated at least AA- by Standard and Poor’s Rating Service or Aa3 by Moody’s
Investors Service, Inc.;

(j) Debt arising from endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business of the
Borrower or a Subsidiary of the Borrower;

(k) Debt consisting of commercial letters of credit and reimbursement
obligations therefor (and Guarantees of such reimbursement obligations) incurred
in the ordinary course of business;

(l) Guarantees of Debt to the extent such Debt is otherwise permitted by this
Section 11.1; and

(m) in addition to the Debt described in the foregoing clauses (a) through (l),
other Debt (including with respect to standby letters of credit) which does not
exceed twenty-five percent (25.0%) of the Borrower’s Tangible Net Worth in
aggregate principal amount at any time outstanding.

Section 11.2 Limitation on Liens and Restrictions on Subsidiaries. The Borrower
will not, nor will it permit any Subsidiary of the Borrower to, incur, create,
assume or permit to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except the following:

(a) existing Liens described on Schedule 11.2 to the Disclosure Letter and the
continuation or renewals of Liens in connection with any extensions, renewals or
refinancings of the Debt secured by such Liens as permitted under
Section 11.1(b), provided that (i) no such Lien is expanded to cover any
additional Property (other than after acquired title in or on such Property and
proceeds of the existing collateral) after the Closing Date and (ii) no such
Lien is spread to secure any additional Debt after the Closing Date;

(b) Liens in favor of the Agent, for the benefit of the Agent and the holders of
the Obligations;

(c) encumbrances consisting of easements, zoning restrictions or other
restrictions on the use of real Property that do not (individually or in the
aggregate) materially detract from the value of the real Property encumbered
thereby or materially impair the ability of the Borrower or such Subsidiary to
use such real Property in its business;

(d) Liens for taxes, assessments or other governmental charges (but excluding
environmental Liens or Liens under ERISA) that are not delinquent or which are
being contested in good faith and for which adequate reserves have been
established in accordance with GAAP;

(e) contractual or statutory Liens of mechanics, materialmen, warehousemen,
carriers, landlords or other similar Liens securing obligations that are not
overdue or are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP and are incurred in the ordinary course of business;

 

67



--------------------------------------------------------------------------------

(f) Liens resulting from deposits to secure payments of worker’s compensation,
unemployment insurance or other social security programs or to secure the
performance of tenders, statutory obligations, leases, insurance contracts,
surety and appeal bonds, bids and other contracts incurred in the ordinary
course of business (other than for payment of Debt);

(g) Liens for purchase money obligations and Liens securing Capital Lease
Obligations; provided that (i) the Debt secured by any such Lien is permitted
under Section 11.1(e) and (ii) any such Lien encumbers only the Property so
purchased or leased and the products, proceeds (including insurance proceeds),
accessions, replacements, substitutions and improvements thereto;

(h) any attachment or judgment Lien not constituting an Event of Default;

(i) any interest or title of a licensor, lessor or sublessor under any license
or lease and any interest or title of a licensee, lessee or sublessee under any
license, cross-license or lease in any event entered into in the ordinary course
of business and not otherwise prohibited by the terms of this Agreement;

(j) Liens against equipment arising from precautionary UCC financing statement
filings regarding operating leases entered into by such Person in the ordinary
course of business;

(k) Liens in favor of financial institutions arising as a matter of law or
otherwise and encumbering deposits of cash or financial assets (including the
right of set-off) held by such financial institutions in the ordinary course of
business in connection with deposit or securities accounts, provided that no
such account is (x) a dedicated cash collateral account and/or is subject to
restrictions against access in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (y) intended by the Borrower or any
Subsidiary to provide collateral to the applicable financial institution;

(l) Liens (including statutory and common law liens) in or against goods,
documents or instruments, including proceeds (including insurance proceeds),
products, accessions, substitutions and replacements related thereto, related to
or arising out of commercial or documentary letter of credit transactions, to
the extent that such letter of credit transactions constitute permitted Debt
under Section 11.1(k);

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties incurred in the ordinary course of business
in connection with the importation of goods, which customs duties are not
overdue; and

(n) Liens securing Debt in an aggregate principal amount outstanding at any time
not exceeding $25,000,000.

Section 11.3 Mergers, Etc. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to merge with or consolidate with any Person or
purchase or otherwise acquire all or a substantial part of the business or
Property of any Person or all or a substantial part of the business or Property
of a division or branch of a Person or a majority interest in the Capital Stock
of any Person, or wind-up, dissolve or liquidate itself; provided that
notwithstanding the foregoing or any other provision of this Agreement as long
as no Default exists or would result therefrom:

(a) a Subsidiary of the Borrower may wind-up, dissolve or liquidate if its
Property is transferred to the Borrower or a Wholly-Owned Subsidiary;

 

68



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower may merge or consolidate with the Borrower
(provided the Borrower is the surviving entity) or a Wholly-Owned Subsidiary
(provided the Wholly-Owned Subsidiary is the surviving entity);

(c) the Borrower or any Wholly-Owned Subsidiary may make Permitted Acquisitions;
and

(d) to the extent the Required Lenders agree in writing, the Borrower or any
Wholly-Owned Subsidiary may make additional acquisitions not included in
Permitted Acquisitions.

Section 11.4 [Reserved].

Section 11.5 Investments. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, make or permit to remain outstanding any advance,
loan, extension of credit or capital contribution to or investment in any
Person, or purchase or own any stocks, bonds, notes, debentures or other
Securities of any Person (all the foregoing, herein “Investments”), except:

(a) Permitted Acquisitions;

(b) the Borrower or any Wholly-Owned Subsidiary may make Investments in Domestic
Subsidiaries;

(c)(i) the Borrower or any Subsidiary Guarantor may make Investments in Foreign
Subsidiaries; provided that (A) the aggregate amount of all Investments in
Foreign Subsidiaries shall not exceed an amount equal to twenty-five percent
(25.0%) of the Borrower’s consolidated assets at the time of making any such
Investment and (B) such Investments in Foreign Subsidiaries which constitute
advances, loans, extensions of credit, bonds, notes or debentures owed to the
Borrower shall at all times be subordinate in all respects to the Obligations or
any indebtedness, liability or obligation of such Foreign Subsidiary to the
Agent and the Lenders (if any) under any Loan Document and must otherwise be in
compliance with Section 11.1 and Section 11.3 and (ii) any Foreign Subsidiary
may make Investments in other Foreign Subsidiaries;

(d) other Investments provided upon making any such Investment, the aggregate
amount of all Investments outstanding under this Section 11.5(d) shall not
exceed an amount equal to twenty-five percent (25.0%) of the Borrower’s Tangible
Net Worth at such time;

(e) readily marketable direct obligations of the U.S. or any agency thereof with
maturities of one year or less from the date of acquisition;

(f) fully insured certificates of deposit with maturities of one year or less
from the date of acquisition issued by any commercial bank operating in the U.S.
having capital and surplus in excess of $250,000,000 and repurchase and reverse
repurchase obligations entered into with any such commercial bank;

(g) commercial paper of a domestic issuer and equity or debt Securities of a
domestic issuer if at the time of purchase such paper or debt Securities of such
issuer is rated in one of the two highest rating categories of Standard and
Poor’s Rating Service or Moody’s Investors Service, Inc. or any successor
thereto;

 

69



--------------------------------------------------------------------------------

(h) Investments received in connection with the settlement of delinquent
obligations of, and disputes with, customers and suppliers and other trade
debtors arising in the ordinary course of business;

(i) Investments in money market mutual funds registered with the Securities and
Exchange Commission meeting the requirements of Rule 2a-7 promulgated under the
Investment Company Act of 1940, which funds are rated in one of the two highest
rating categories of Standard and Poor’s Rating Service or Moody’s Investors
Service, Inc. or any successor thereto;

(j) extensions of trade credit in the ordinary course of business and
prepayments and other credits to suppliers or vendors made in the ordinary
course of business;

(k) to the extent permitted under applicable law, the Borrower and any
Wholly-Owned Subsidiary may make loans and advances to officers, directors and
employees in the ordinary course of business and consistent with past practices
up to an aggregate amount at any time outstanding of not more than $5,000,000;

(l) Investments existing on the Closing Date and listed on Schedule 11.5 to the
Disclosure Letter;

(m) Investments consisting of non-cash consideration received from any
disposition of assets permitted under Section 11.8;

(n) Hedge Agreements permitted by Section 11.1(i); and

(o) Investments consisting of purchases of debt Securities or other extensions
of credit by the Borrower or any Subsidiary of the Borrower to the
lessor/purchaser in connection with Permitted Sale-Leasebacks.

The amount of Investments pursuant to Section 11.5(c)(i) preceding shall be the
amount of all cash or other Property invested, loaned, advanced or otherwise
contributed to all Foreign Subsidiaries of the Borrower pursuant to such clause
whether such Investments are made as a single transaction or as one of a series
of transactions, and such amount shall be determined at the time of making of
each Investment or portion thereof if in connection with a series of
transactions.

Section 11.6 Limitation on Issuance of Capital Stock of Subsidiaries. The
Borrower will not permit any Subsidiary of the Borrower to at any time issue,
sell, assign or otherwise dispose of, except to the Borrower or a Wholly-Owned
Subsidiary or in connection with a Permitted Acquisition, (a) any Capital Stock
of a Subsidiary of the Borrower, (b) any Securities exchangeable for or
convertible into or carrying any rights to acquire any Capital Stock of a
Subsidiary of the Borrower or (c) any option, warrant or other right to acquire
any Capital Stock of a Subsidiary of the Borrower.

Section 11.7 Transactions with Affiliates. Without limiting any other provision
of this Article XI, the Borrower will not, nor will it permit any Subsidiary of
the Borrower to, enter into any transaction, including the purchase, sale or
exchange of property or the rendering of any service, with any Affiliate (as
used in this Section 11.7 the term “Affiliate” shall exclude any Subsidiary of
the Borrower, and when such term is used with respect to a Subsidiary of the
Borrower, shall exclude the Borrower) of the Borrower or such Subsidiary of the
Borrower, except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary.

 

70



--------------------------------------------------------------------------------

Section 11.8 Disposition of Assets. The Borrower will not, nor will it permit
any Subsidiary of the Borrower to, sell, lease, assign, transfer or otherwise
voluntarily dispose of any of its Property other than (a) sales of inventory in
the ordinary course of business, (b) sales or other dispositions of assets in
the ordinary course of business in connection with the closing of any retail
location of the Borrower or any Subsidiary of the Borrower, (c) dispositions of
obsolete or worn out equipment in the ordinary course of business, (d) transfers
or dispositions of assets by a Subsidiary to the Borrower or a Wholly-Owned
Subsidiary, (e) transfers or dispositions of assets by the Borrower to a
Subsidiary, provided that, with respect to transfers or dispositions to a
Foreign Subsidiary, such transfers or dispositions are otherwise permitted by
Section 11.5(c), (f) transfers consisting of the lease or licenses of Property
in the ordinary course of business consistent with past practice (g) other
transfers permitted pursuant to this Article XI, and (h) sales or other
dispositions of assets in any Fiscal Year where the net book value of the assets
disposed of does not exceed 10% of the Borrower’s Tangible Net Worth as of the
last day of the immediately preceding Fiscal Year.

Section 11.9 Lines of Business. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, engage in any material line or lines of business
activity other than the business activities in which they are engaged on the
Closing Date or a business reasonably related, incidental or complementary
thereto.

Section 11.10 Limitations on Restrictions Affecting the Borrower and its
Subsidiaries. Neither the Borrower nor any Subsidiary of the Borrower (i) shall
enter into or assume any agreement (other than the Loan Documents) prohibiting
the creation or assumption of any Lien in favor of the Agent and the Lenders
under the Loan Documents upon its Properties, whether now owned or hereafter
acquired, or (ii) will create or suffer to exist or become effective any
consensual restriction of any kind on the ability of the Borrower or any
Subsidiary of the Borrower to (a) pay dividends or make any other distribution
on any of a Subsidiary’s Capital Stock, (b) pay any Debt owed to the Borrower or
any Subsidiary of the Borrower, (c) make loans or advances to the Borrower or
any Subsidiary of the Borrower, (d) transfer any Property of the Borrower or any
Subsidiary of the Borrower to any other Person, or (e) make any prepayment of
any of the Obligations, if any such restriction is materially more burdensome to
the Borrower or any Subsidiary of the Borrower than any similar restriction in
this Agreement or any other Loan Document, provided that the foregoing shall not
apply to: (1) restrictions and conditions imposed by applicable law;
(2) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets subject to such leases,
licenses or similar agreements, as the case may be); (3) restrictions with
respect to the disposition or transfer of assets or property in asset sale
agreements, stock sale agreements and other similar agreements in respect of
transactions not otherwise prohibited hereunder, pending the closing of such
disposition or transfer (provided that in each case (A) the Borrower or any
Subsidiary party to any such agreement is the seller, and (B) such restrictions
are limited to the property or assets that are the subject of such agreement);
(4) customary restrictions with respect to the disposition or distribution of
assets or property in joint venture agreements, partnership agreements and other
similar agreements entered into in the ordinary course of business and in
respect of transactions not otherwise prohibited hereunder, in each case so long
as the joint venture, partnership or other subject of such agreement is not a
Subsidiary of the Borrower; and (5) restrictions in agreements evidencing Debt
permitted by Section 11.1(b), (e) or (f) that impose restrictions
on the property financed by or the subject of such Debt (including the products,
proceeds (including insurance proceeds), accessions, replacements, substitutions
and improvements thereto) and restrictions in agreements evidencing Liens
permitted by Section 11.2(a), (f) (g) or (n) which affect only the assets
subject to such Liens; and (6) restrictions imposed by the Loan Documents (and,
for the avoidance of doubt, any agreements in favor of a Lender that incorporate
by

 

71



--------------------------------------------------------------------------------

reference any of the covenants in Article 11 or Article 12 of this Agreement, so
long as such agreements are otherwise permitted by the terms of this Agreement).

Section 11.11 Environmental Protection. The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, (a) use (or permit any tenant to use)
any of its Properties for the handling, processing, storage, transportation or
disposal of any Hazardous Material except in compliance with applicable
Environmental Laws, (b) generate any Hazardous Material except in compliance
with applicable Environmental Laws, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material in violation of
any Environmental Law or (d) otherwise conduct any activity or use any of its
Properties in any manner that in any material respect violates or is likely to
violate any Environmental Law or create any Environmental Liabilities for which
the Borrower or any Subsidiary of the Borrower would be responsible that could
be expected to have a Material Adverse Effect.

Section 11.12 ERISA. The Borrower will not, nor will it permit any Subsidiary of
the Borrower to:

(a) allow or take (or permit any ERISA Affiliate to take) any action which would
cause any unfunded or unreserved liability for benefits under any Plan
(exclusive of any Multiemployer Plan) in excess of $5,000,000 to exist or to be
created; or

(b) with respect to any Multiemployer Plan, allow or take (or permit any ERISA
Affiliate to take) any action which would cause any unfunded or unpaid liability
by the Borrower or any ERISA Affiliate to any Multiemployer Plan in excess of
$5,000,000 to exist or to be created, either individually as to any such Plan or
in the aggregate as to all such Plans.

ARTICLE 12

Financial Covenant

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit shall remain outstanding (unless such Letter of Credit is Cash
Collateralized in full), the Borrower shall not permit the Leverage Ratio
calculated as of the end of any Fiscal Quarter, for the preceding twelve
(12) Fiscal Periods then ending, to exceed 3.50 to 1.0.

ARTICLE 13

Default

Section 13.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) the Borrower shall fail to pay (i) when due and in the currency required any
principal owing with respect to any Loan or any L/C Obligation payable under any
Loan Document or any part thereof, (ii) within three (3) Business Days of the
date due any interest on any Loan or any L/C Obligation or fees payable under
the Loan Documents or any part thereof or (iii) within three (3) Business Days
after the date the Borrower receives written notice of the

 

72



--------------------------------------------------------------------------------

failure to pay when due, any other Obligation or any part thereof, or any
indebtedness, liability or obligation due to any Lender under any Hedge
Agreement;

(b) any representation, warranty or certification made or deemed made by the
Borrower or any Subsidiary of the Borrower (or any of their respective officers)
in any Loan Document or in any certificate, report, notice or financial
statement furnished at any time in connection with any Loan Document shall be
false, misleading or erroneous in any material respect when made or deemed to
have been made;

(c) the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any covenant, agreement or term contained in Section 2.4,
Section 5.4(a), Section 10.1, Section 10.2, Section 10.6, Section 10.10, Article
11 (other than related to non-consensual Liens under Section 11.2) or Article
12;

(d) the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any other agreement or term contained in any Loan
Document (other than as described in Section 13.1(a), Section 13.1(b) or
Section 13.1(c)) and (i) such failure shall continue for a period of thirty
(30) days after the earlier of (A) the date the Agent provides the Borrower with
notice thereof or (B) the date the Borrower should have notified the Agent
thereof in accordance with Section 10.1(e) or (ii) as otherwise specifically
provided by any other Loan Document;

(e) the Borrower or any Subsidiary of the Borrower shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator or the like of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the United States
Bankruptcy Code (as now or hereafter in effect, the “Bankruptcy Code”),
(iv) institute any proceeding or file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, winding-up or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code,
(vi) admit in writing its inability to or be generally unable to pay its debts
as such debts become due or (vii) take any corporate action for the purpose of
effecting any of the foregoing;

(f)(i) a proceeding or case shall be commenced, without the application,
approval or consent of the Borrower or any Subsidiary of the Borrower in any
court of competent jurisdiction, seeking (A) its reorganization, liquidation,
dissolution, arrangement or winding-up or the composition or readjustment of its
debts, (B) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or such Subsidiary or of all or any
substantial part of its Property or (C) similar relief in respect of the
Borrower or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or readjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days or (ii) an order
for relief against the Borrower or any Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code;

(g) the Borrower or any Subsidiary of the Borrower shall fail within a period of
thirty (30) days after the commencement thereof to discharge or obtain a stay of
any attachment, sequestration, forfeiture or similar proceeding or proceedings
involving an aggregate amount in excess of $15,000,000 against any of its assets
or Properties;

 

73



--------------------------------------------------------------------------------

(h) a final judgment or judgments for the payment of money in excess of
$15,000,000 in the aggregate (to the extent not paid or fully covered by
insurance acknowledged by a carrier reasonably acceptable to the Agent) shall be
rendered by a court or courts against the Borrower or any Subsidiary of the
Borrower and the same shall not be satisfied, discharged or dismissed (or
provision shall not be made for such satisfaction, discharge or dismissal), or a
stay of execution or other stay of enforcement thereof shall not be procured,
within sixty (60) days from the date of entry thereof and the Borrower or any
Subsidiary of the Borrower, as applicable, shall not, within said period of
sixty (60) days, or such longer period during which execution of the same shall
have been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal;

(i) the Borrower or any Subsidiary of the Borrower shall fail to pay when due
any principal of or interest on any Debt (other than the Obligations) beyond the
period of grace (if any) if the aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of the affected Debt equals
or exceeds $15,000,000, or the maturity of any such Debt shall have been
accelerated or shall have been required to be prepaid prior to the stated
maturity thereof or (ii) any event shall have occurred with respect to any Debt
in the aggregate principal amount equal to or in excess of $15,000,000 that
permits the holder or holders of such Debt or any Person acting on behalf of
such holder or holders to accelerate the maturity thereof or require any
prepayment (other than the right to require any prepayment pursuant to (x) a
regularly scheduled option to require the Borrower or any Subsidiary to
repurchase or prepay such Debt or (y) any redemption, repurchase or prepayment
voluntarily initiated by the Borrower or any Subsidiary) thereof;

(j) this Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower or any Subsidiary, or
the Borrower or any Subsidiary shall deny that it has any further liability or
obligation under any of the Loan Documents;

(k) any of the following events shall occur or exist with respect to the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate and in each
case, such event or condition, together with all other such events or
conditions, if any, have subjected or could in the reasonable opinion of the
Agent or the Required Lenders subject the Borrower or any Subsidiary of the
Borrower (or any combination thereof) to any tax, penalty or other liability to
a Plan, a Multiemployer Plan, the PBGC or otherwise (or any combination thereof)
which in the aggregate could reasonably be expected to exceed $5,000,000:
(i) any Prohibited Transaction involving any Plan; (ii) any Reportable Event
with respect to any Plan; (iii) the filing under Section 4041 of ERISA of a
notice of intent to terminate any Plan or the termination of any Plan; (iv) any
event or circumstance that could reasonably be expected to constitute grounds
entitling the PBGC to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; or (v) the complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency or termination of any Multiemployer Plan; or

(l) the occurrence of a Change of Control.

Section 13.2 Remedies; Application of Funds. If any Event of Default shall occur
and be continuing, the Agent may (and if directed by the Required Lenders,
shall) do any one or more of the following:

 

74



--------------------------------------------------------------------------------

(a) Acceleration. By notice to the Borrower, declare all outstanding principal
of and accrued and unpaid interest on the Loans and all other amounts payable by
the Borrower under the Loan Documents immediately due and payable, and the same
shall thereupon become immediately due and payable, without further notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower except as where required by the specific
terms of this Agreement or the other Loan Documents;

(b) Termination of Commitments. Declare the Commitments and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(c) Cash Collateralization. Require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof);

(d) Judgment. Reduce any claim to judgment;

(e) Rights. Exercise any and all rights and remedies afforded by the laws of the
State of California, or any other jurisdiction governing any of the Loan
Documents, by equity or otherwise; and

provided, however, that, upon the occurrence of an Event of Default under
Section 13.1(e) or Section 13.1(f) with respect to the Borrower or any
Guarantor, the Commitments of all of the Lenders and any obligation of the L/C
Issuer to make L/C Credit Extensions shall automatically terminate and the
outstanding principal of and accrued and unpaid interest on the Loans and all
other amounts payable by the Borrower or any other party under the Loan
Documents shall thereupon become immediately due and payable, and the obligation
of the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender, and in each case without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, protest or
other formalities of any kind, all of which are hereby expressly waived by the
Borrower.

(f) Application of Funds. After the exercise of remedies provided for in
Section 13.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 13.2), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 6)
payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article 6), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

 

75



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, liabilities under any Hedge Agreement
with any Lender or any Affiliate of a Lender and as to which the Agent has
received notice of the amounts owed thereunder from the applicable Lender or any
Affiliate of a Lender party to a Hedge Agreement, (b) payment of amounts due
under any Treasury Management Agreement between any Loan Party and any Lender or
any Affiliate of a Lender and (c) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (or Affiliate thereof, as the case may be) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to Section 3.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Section 13.3 Performance by the Agent. Upon the occurrence of a Default, if the
Borrower or any Guarantor shall fail to perform any agreement in accordance with
the terms of the Loan Documents, the Agent may, and at the direction of the
Required Lenders shall, perform or attempt to perform such agreement on behalf
of the Borrower or such Guarantor, as applicable. In such event, at the request
of the Agent, the Borrower shall promptly pay any amount expended by the Agent
or the Lenders in connection with such performance or attempted performance, to
the Agent at the Principal Office together with interest thereon at the Default
Rate applicable to Base Rate Loans from the date of such expenditure to the date
such expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that neither the Agent, the Arranger, nor any Lender shall have any
liability or responsibility for the performance of any obligation of the
Borrower or any Guarantor under any Loan Document.

Section 13.4 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender (after obtaining the prior written consent of the
Administrative Agent) is hereby authorized at any time and from time to time,
without notice to the Borrower or any other Person (any such notice being hereby
expressly waived), to set off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any account
established by the Borrower as a fiduciary for another party) at any time held
and other indebtedness at any time owing by such Lender to or for the credit or
the account of the Borrower against any and all of the Obligations now or
hereafter existing under any Loan Document, irrespective of whether or not the
Agent or such Lender shall have made any demand under such Loan Documents and
although the Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of
Section 5.10 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of set-off. Each
Lender agrees promptly to notify

 

76



--------------------------------------------------------------------------------

the Borrower (with a copy to the Agent) after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights and remedies of each Lender hereunder
are in addition to other rights and remedies (including other rights of set-off)
which such Lender may have.

Section 13.5 Continuance of Default. For purposes of all Loan Documents, a
Default shall be deemed to have continued and exist until the Agent shall have
actually received evidence satisfactory to the Agent that such Default shall
have been remedied.

ARTICLE 14

The Agent

Section 14.1 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any Guarantor shall have rights as a third-party beneficiary of any
of such provisions.

Section 14.2 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

Section 14.3 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

77



--------------------------------------------------------------------------------

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 15.10 and 13.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the L/C Issuer.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 8 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

Section 14.4 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any Loan,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 14.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 14.6 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent will not be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
L/C Issuer, after consulting with the Lenders and the Borrower, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and

 

78



--------------------------------------------------------------------------------

under the other Loan Documents and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 15.1 and 15.2 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swingline Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swingline Lender, (b) the retiring L/C
Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

Section 14.7 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 14.8 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower or
any Guarantor, the Agent (irrespective of whether the principal of any Loan or
any L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the Agent
and their respective agents and counsel and all other amounts due the Lenders,
the L/C Issuer and the Agent under Sections 3.9, 3.10, 4.6, 4.7, 4.8, 15.1 and
15.2) allowed in such judicial proceeding; and

 

79



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 4.7, 15.1 and 15.2.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 14.9 Guaranty Matters. The Lenders irrevocably authorize the Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranties if such Person ceases to be a Subsidiary of the Borrower as
a result of a transaction permitted hereunder. Upon request by the Agent at any
time, the Required Lenders will confirm in writing the Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 14.9.

Section 14.10 Co-Agents; Lead Managers. None of the Lenders identified on the
facing page or signature pages of this Agreement as a “co-documentation agent”,
“co-syndication agent” or other similar title shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified as a “co-documentation agent”,
“co-syndication agent” or other similar title shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

ARTICLE 15

Miscellaneous

Section 15.1 Attorney Costs, Expenses and Documentary Taxes. The Borrower agrees
(a) to pay or reimburse the Agent for, promptly after presentation of supporting
documents, all reasonable costs and expenses incurred in connection with the
syndication of the credit facilities provided for herein, the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated) and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(b) to pay all reasonable out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (c) to pay or reimburse the
Agent and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement or preservation of any rights or remedies
under this Agreement or the other Loan Documents and in connection with the
Loans or Letters of Credit issued hereunder (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
insolvency law), including all Attorney Costs. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and documentary taxes related thereto, and other out-of-pocket
expenses incurred by the Agent and the cost of independent public accountants
and

 

80



--------------------------------------------------------------------------------

other outside experts retained by the Agent or any Lender. All amounts due under
this Section 15.1 shall be payable within thirty (30) Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Commitments and repayment of all other Obligations.

Section 15.2 Indemnification; Damage Waiver.

(a) Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Related
Parties (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby or, in the case of the
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Borrower or any
Subsidiary or Affiliate of the Borrower, or any Environmental Liability related
in any way to the Borrower or any Subsidiary or Affiliate of the Borrower or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding), whether
brought by a third-party, the Borrower or a Guarantor, and regardless of whether
any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 15.1 or clause
(a) of this Section to be paid by it to the Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this clause
(b) are subject to the provisions of Section 5.8(c).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as

 

81



--------------------------------------------------------------------------------

opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d) Payments. All amounts due under this Section 15.2 shall be payable within
thirty (30) Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Agent, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

Section 15.3 No Duty. All attorneys, accountants, appraisers and other
professional Persons and consultants retained by any of the Agent, the Arranger
or any Lender shall have the right to act exclusively in the interest of Agent,
the Arranger and the Lenders and shall have no duty of disclosure, duty of
loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to the Borrower or any Guarantor, any shareholders of the Borrower or
any Guarantor or any other Person.

Section 15.4 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its controlled
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arranger, are
arm’s-length commercial transactions between the Borrower and its controlled
Affiliates, on the one hand, and the Agent and the Arranger, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its controlled Affiliates, or any other
Person and (B) neither the Agent nor the Arranger has any obligation to the
Borrower or any of its controlled Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agent and the Arranger and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its controlled Affiliates,
and neither the Agent nor the Arranger has any obligation to disclose any of
such interests to the Borrower and its controlled Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 15.5 Equitable Relief. The Borrower recognizes that in the event the
Borrower or any Guarantor fails to pay, perform, observe or discharge any or all
of the Obligations under the Loan Documents, any remedy at law may prove to be
inadequate relief to the Agent and the Lenders. The Borrower therefore agrees
that the Agent and the Lenders, if the Agent or the Required Lenders so request,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

 

82



--------------------------------------------------------------------------------

Section 15.6 No Waiver; Cumulative Remedies; Enforcement. No failure on the part
of the Agent or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege under any Loan
Document (including the imposition of the Default Rate) shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
provided for in the Loan Documents are cumulative and not exclusive of any
rights and remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower, any Guarantor or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 13.2 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising set-off rights in accordance with Section 13.4 (subject to the
terms of Section 5.7), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower or any Guarantor under any bankruptcy or
insolvency law; and provided, further, that if at any time there is no Person
acting as Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Agent pursuant
to Section 13.2 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 5.7, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 15.7 Successors and Assigns.

(a) The provisions of this Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of clause
(b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of clause (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and its Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

83



--------------------------------------------------------------------------------

(i)(A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender no minimum amount need be assigned;

(B) in any case not described in clause (b)(i)(A) of this subsection, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (which
consent of the Borrower shall not be unreasonably withheld or delayed),
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met,

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned.

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and the Commitments.

(iv) The parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500; provided, however, that the Agent may, in its sole discretion, elect to
waive such

 

84



--------------------------------------------------------------------------------

processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire.

(v) No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) a
natural person.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Agent pursuant to clause
(c) of this Section, from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 6.1, 6.5, 6.6, 15.1 and 15.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender and, if applicable, shall deliver a
replacement Note to the assignor Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
clause (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section. From time to time upon request of the Borrower, the
Agent will inform the Borrower of the identities of all Lenders and their
respective Commitments.

(c) The Agent, acting solely for this purpose as an agent of the Borrower (and
such agency being solely for tax purposes), shall maintain at the Principal
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the

 

85



--------------------------------------------------------------------------------

Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary, and any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as the Lender shall be conclusive and binding
on any subsequent holder, assignee, or transferee of the corresponding
Commitments or Obligations. In addition, the Agent shall maintain on the
Register information regarding the designation, and revocation of designation of
any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, but with notice to, the
Borrower and the Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that a Lender selling a participation may, in any agreement
with a Participant, give such Participant the right to consent to any matter
which (A) extends the Maturity Date as to such Participant or any other date
upon which any payment of money is due to such Participant, (B) reduces the rate
of interest owing to such Participant, any fee or any other monetary amount
owing to such Participant, (C) reduces the amount of any installment of
principal owing to such Participant or (D) releases all or substantially all of
the Guarantors of their obligations under the Subsidiary Guaranty. Subject to
clause (e) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 6.1, 6.5 and 6.6 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section. To the extent permitted by law, each Participant shall be
also entitled to the benefits of Section 13.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 5.7 as though it were
a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 6.1, 6.5 or 6.6 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 6.5 or 6.6 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 15.21 as though it were a Lender (it being understood that the Agent and
the Borrower shall be third-party beneficiaries of such covenant).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

86



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Revolving Loans owing to it
pursuant to clause (b) above, Bank of America may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder (and upon acceptance of such appointment by a Lender, such Lender
shall be such successor L/C Issuer and/or such successor Swingline Lender);
provided that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swingline Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to fund Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 3.3). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to fund Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.1. Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (1) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be and (2) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

Section 15.8 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Agent and each Lender, regardless of any investigation made
by the Agent or any Lender or on their behalf and notwithstanding that the Agent
or any Lender may have had notice or knowledge of any Default at the time of any
extension of credit hereunder, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. Without prejudice
to the survival of any other obligation of the Borrower hereunder, the
obligations under Article 6, Section 15.1 and Section 15.2 shall survive
repayment of the Obligations and termination of the Commitments.

Section 15.9 Entire Agreement. This Agreement, together with the other Loan
Documents and any letter agreements referred to herein, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof.
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control and
govern; provided that the inclusion of supplemental rights or remedies in favor
of the Agent or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

Section 15.10 Amendments and Waivers. Any provision of any Loan Document may be
amended or waived and any consent to any departure by the Borrower therefrom may
be granted if, but only if, such amendment, waiver or consent is in writing and
is signed by the Borrower, and the Required Lenders; provided that no such
amendment, waiver or consent shall:

 

87



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 8.1(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
theretofore terminated) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 15.10) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, provided that only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) amend the
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(e) change Section 13.2 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) amend Section 1.6 or 1.7 or the definition of “Alternative Currency” without
the written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender directly affected thereby; or

(h) release all or substantially all the Guarantors from the Guaranty without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above, affect the rights or duties of the Agent
under this Agreement or any other Loan Document, (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Swingline Lender in addition
to the Lenders required above, affect the rights or duties of the Swingline
Lender under this Agreement or any other Loan Document, and (iv) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

88



--------------------------------------------------------------------------------

Section 15.11 Maximum Interest Rate. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excessive
interest shall be applied to the principal of the Obligations or, if it exceeds
the unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

Section 15.12 Notices; Effectiveness; Electronic Communication.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by electronic mail as permitted by subsection
(b) below or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Agent, the L/C Issuer or the Swingline Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 15.12; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto, (B) if delivered by mail, four Business Days after
deposit in the-mails, postage prepaid, (C) if delivered by facsimile, when sent
and receipt of such delivery has been confirmed by telephone from the receiving
party and (D) if delivered by electronic mail, as provided in clause (b) below;
provided that notices and other communications to the Agent, the Swingline
Lender and the L/C Issuer pursuant to Article 3 and Article 4 shall not be
effective until actually received by such Person. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article 3 and Article 4 if
such Lender or the L/C Issuer, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

89



--------------------------------------------------------------------------------

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Agent, the L/C Issuer and
the Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notice (including telephonic notices of borrowing,
Conversion and

 

90



--------------------------------------------------------------------------------

Continuation) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Agent may be recorded by the Agent, and
each of the parties hereto hereby consents to such recording.

Section 15.13 Governing Law; Venue; Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE
UNITED STATES FOR SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER, THE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER,
THE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAWS OF SUCH STATE.

Section 15.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 15.15 Severability. Any provision of any Loan Document held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of such Loan Document and the effect thereof shall be
confined to the provision held to be invalid or illegal.

Section 15.16 Headings. The headings, captions and arrangements used in this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

Section 15.17 Construction. The Borrower, each Guarantor (by its execution of
the Loan Documents to which it is a party), the Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be construed as if jointly
drafted by the parties thereto.

 

91



--------------------------------------------------------------------------------

Section 15.18 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

Section 15.19 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 15.20 Confidentiality. The Agent, each Lender and each Participant shall
use any confidential non-public information concerning the Borrower and its
Subsidiaries that is furnished to the Agent or such Lender by or on behalf of
the Borrower and its Subsidiaries in connection with the Loan Documents
(collectively, “Confidential Information”) solely for the purpose of evaluating
and providing products and services to them and administering and enforcing the
Loan Documents, and it will hold the Confidential Information in confidence.
Notwithstanding the foregoing, the Agent and each Lender may disclose
Confidential Information (a) to their Affiliates or any of their or their
Affiliates’ directors, officers, employees, auditors, counsel, advisors or
representatives (collectively, the “Representatives”) whom it determines need to
know such information for the purposes set forth in this Section, (b) to any
bank or financial institution or other entity to which such Lender has assigned
or desires to assign an interest or participation in the Loan Documents or the
Obligations, provided that any such foregoing recipient of such Confidential
Information agrees to keep such Confidential Information confidential as
specified herein, (c) to any Governmental Authority (or self regulatory
authority, such as the National Association of Insurance Commissioners) having
or claiming to have authority to regulate or oversee any aspect of the Agent’s
or such Lender’s business or that of their Representatives in connection with
the exercise of such authority or claimed authority, (d) to the extent necessary
or appropriate to effect or preserve the Agent’s or such Lender’s or any of
their Affiliates’ security (if any) for any Obligation or to enforce any right
or remedy or in connection with any claims asserted by or against the Agent or
such Lender or any of their Representatives, (e) to the extent required by
applicable law or pursuant to any subpoena or any similar legal process, (f) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (g) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations and
(h) with the consent of the Borrower. For purposes hereof, the term
“Confidential Information” shall not include

 

92



--------------------------------------------------------------------------------

information that (x) is in the Agent’s or a Lender’s possession prior to its
being provided by or on behalf of the Borrower or any of its Subsidiaries;
provided that such information is not known by the Agent or such Lender to be
subject to another confidentiality agreement with, or other legal or contractual
obligation of confidentiality to, the Borrower or any of its Subsidiaries,
(y) is or becomes publicly available (other than through a breach hereof by the
Agent or such Lender) or (z) becomes available to the Agent or such Lender on a
nonconfidential basis; provided, further, that the source of such information
was not known by the Agent or such Lender to be bound by a confidentiality
agreement or other legal or contractual obligation of confidentiality with
respect to such information. Any Person required to maintain the confidentiality
of Confidential Information as provided in this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

Section 15.21 Foreign Lenders. Each Foreign Lender (including an Eligible
Assignee that is a Foreign Lender and a Participant that would be a Foreign
Lender if it were a Lender) shall deliver to the Agent, prior to receipt of any
payment subject to withholding under the Code (or after accepting an assignment
of an interest or purchasing a participation herein), two (2) duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Agent that such Foreign
Lender is entitled to an exemption from U.S. withholding tax. Thereafter and
from time to time, each such Foreign Lender shall (a) promptly submit to the
Agent such additional duly completed and signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant U.S.
taxing authorities) as may then be available under then current U.S. laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Agent of any available exemption from U.S. withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement, (b) promptly notify the Agent of any change in circumstances which
would modify or render invalid any claimed exemption and (c) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Foreign Lender, and as may be reasonably necessary (including the
re-designation of its Applicable Lending Office) to avoid any requirement of
applicable laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender. If such Foreign Lender fails to
deliver the above forms or other documentation, then the Agent may withhold from
any interest payment to such Foreign Lender an amount equivalent to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Agent did not
properly withhold any tax or other amount from payments made in respect of such
Foreign Lender, such Foreign Lender shall indemnify the Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Agent under this Section, and costs and expenses
(including Attorney Costs) of the Agent. The obligation of the Lenders under
this Section shall survive the payment of all Obligations and the resignation or
replacement of the Agent.

Section 15.22 Amendment and Restatement. This Agreement amends, restates and
replaces in its entirety the Existing Agreement. All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing Agreement are hereby amended, restated, replaced and

 

93



--------------------------------------------------------------------------------

superseded in their entirety according to the terms and provisions set forth
herein. All indebtedness, liabilities and obligations under the Existing
Agreement, including all promissory notes executed by the Borrower pursuant
thereto, are hereby renewed by this Agreement, the Notes and the other Loan
Documents executed by the Borrower pursuant to this Agreement and shall, from
and after the Closing Date, be governed by this Agreement and the other Loan
Documents. The Borrower represents and warrants that as of the date hereof there
are no claims or offsets against, or defenses or counterclaims to, its
obligations under this Agreement, the Existing Agreement or any of the other
agreements, documents or instruments executed in connection herewith or
therewith. To induce the Agent and the Lenders to enter into this Agreement, the
Borrower waives any and all such claims, offsets, defenses and counterclaims,
whether known or unknown, arising prior to the Closing Date and relating to the
Existing Agreement or this Agreement.

Section 15.23 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Section 15.24 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the Judgment Currency,
the Agent may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Agent from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 15.25 Replacement of Lenders.

If (i) any Lender requests compensation under Section 6.1, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 6.6, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 15.10 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions

 

94



--------------------------------------------------------------------------------

contained in, and consents required by, Section 15.7), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 15.7(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 6.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 6.1 or payments required to be made pursuant to Section 6.6, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Acceptance shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitment and outstanding
Loans and participations in L/C Obligations and Swingline Loans pursuant to this
Section 15.25 shall nevertheless be effective without the execution by such
Lender of an Assignment and Acceptance.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 15.26 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Agent or any Lender, or the Agent or any Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy or insolvency law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

95



--------------------------------------------------------------------------------

Section 15.27 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 15.28 Release of Guarantors.

A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary. In connection with any termination or release pursuant to this
Section, the Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Agent.

Section 15.29 Termination of Agreement.

At such time as all principal and interest on the Loans, all L/C Borrowings, all
fees, expenses and other amounts payable under the Loan Documents (other than
contingent Obligations under Sections 15.1 and 15.2 for which no claims have
been asserted) shall have been paid in full, the Commitments shall have been
terminated and all Letters of Credit either shall no longer be outstanding or
shall have been Cash Collateralized in full, this Agreement and the Subsidiary
Guaranty and all obligations (other than obligations which by their express
terms survive the payment in full of the Obligations and the termination of the
Commitments or this Agreement) of the Borrower and each Subsidiary Guarantor
hereunder and thereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any Person.

Section 15.30 California Judicial Reference.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Documents, (a) the parties agree, and hereby
agree to advise the applicable court, that the adjudication of any such action
or proceeding (and all related claims) shall be made pursuant to California Code
of Civil Procedure Section 638 by a referee (who shall be a single active or
retired judge) who shall hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Sections 15.1 and 15.2, the Borrower
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

 

96



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:    WILLIAMS-SONOMA, INC.,       a California corporation       By:   

    /s/ Sharon L. McCollam

      Name: Sharon L. McCollam      
Title:   Executive Vice President, Chief Operating and              Chief
Financial Officer   

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT:    BANK OF AMERICA, N.A.,       as Agent       By:   

    /s/ Tiffany Shin

      Name: Tiffany Shin       Title: Assistant Vice President   

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:    BANK OF AMERICA, N.A.,       as a Lender, L/C Issuer and Swingline
Lender       By:   

    /s/ Brandon J. Kirkbride

      Name: Brandon J. Kirkbride       Title: Vice President   

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

    /s/ Meggie Chichioco

Name:   Meggie Chichioco Title:   Managing Director

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

    /s/ Conan Schleicher

Name: Conan Schleicher Title:   Vice President

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

    /s/ Alex Rogin

Name: Alex Rogin Title:   Vice President

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

    /s/ David Barton

Name: David Barton Title:   Director

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

    /s/ Marianne T. Meil

Name:   Marianne T. Meil Title:   Senior Vice President

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

    /s/ Ching Lim

Name: Ching Lim Title:   Vice President

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

    /s/ Gary Losey

Name: Gary S. Losey Title:   VP – Corporate Banking

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

    /s/ Teresa Wu

Name: Teresa Wu Title:   Director

 

WILLIAMS-SONOMA, INC.

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT